

EXHIBIT 10.7


FIRST AMENDMENT
TO
INDEMNIFICATION AND REIMBURSEMENT AGREEMENT


This FIRST AMENDMENT TO INDEMNIFICATION AND REIMBURSEMENT AGREEMENT (this
“Amendment”), dated as of June 12, 2020, by and among (i) Honeywell Holdings
International Inc. (“Payee”), (ii) Honeywell International Inc. (“Honeywell”),
and (iii) Garrett ASASCO Inc. (“Payor”), amends that certain Indemnification and
Reimbursement Agreement, dated September 12, 2018, by and among (i) Honeywell
ASASCO 2 Inc. (predecessor in interest to Payee), (ii) Honeywell and (iii)
Honeywell ASASCO Inc. (predecessor in interest to Payor) (as amended, the
“Indemnification and Reimbursement Agreement”). Capitalized terms used herein
but not otherwise defined herein shall have the meanings assigned to such terms
in the Indemnification and Reimbursement Agreement or, if not defined therein,
in the Current Credit Agreement (as amended by an amendment of the Current
Credit Agreement, dated as of the date hereof (the “First Amendment to the
Credit Agreement”)).


The Parties agree as follows:
ARTICLE I


AMENDMENTS


1.1 Effective upon the effectiveness of the First Amendment to the Credit
Agreement:


a.Exhibit L of the Indemnification and Reimbursement Agreement is amended as set
forth in Annex A.


b.Section 2.12(b) of the Indemnification and Reimbursement Agreement is amended
and restated in its entirety to read as follows:
“(b) Without limiting the foregoing, the Parties agree that it is understood
that (i) any amendment or waiver of the negative covenants of the Current Credit
Agreement or the Indenture resulting in such negative covenants being less
restrictive to Transportation Systems and its subsidiaries than the Current
Credit Agreement or the Indenture, respectively, shall not constitute an Adverse
Change, (ii) during the Relief Period, any amendment or waiver of Section
4.02(c) of the Current Credit Agreement (as amended by the First Amendment to
the Credit Agreement) shall be deemed to be an Adverse Change and (iii) any
amendment or waiver of the provisions of clauses (a)(ii), (a)(iii), (a)(v),
(a)(xi) and (a)(xii) of Section 6.08 and Sections 6.11(a) (as it relates to this
Agreement), 6.12, 6.13, 6.15, 6.17, 6.18 and 6.19 of the Current Credit
Agreement or the corresponding provisions of the Indenture or any Principal
Credit Agreement or other indenture, if any, that is more restrictive (or any
amendment or waiver that has the effect, directly or indirectly, of making such
provisions more restrictive) to Transportation Systems and its subsidiaries than
the Current Credit Agreement or the Indenture, respectively, shall, in each
case, without limitation, be deemed to be an “Adverse Change”. In the event of
any Agreement Amendment (including any Adverse Change) permitted to be made
pursuant to the terms hereunder that is more restrictive to Transportation
Systems and its Subsidiaries than the Current Credit Agreement, any Principal
Credit Agreement or any indenture (including the Indenture), the provisions of
such Agreement Amendment shall, unless otherwise agreed in writing by
Transportation Systems and Payee, also apply (or be deemed to apply
automatically) to the corresponding covenant incorporated herein under ‎Section
2.10, mutatis mutandis, such that Payee shall receive the same benefit of such
more restrictive terms as the financing sources under the Current Credit
Agreement or such Principal Credit Agreement or such indenture, as applicable.”





--------------------------------------------------------------------------------



c.Section 4.9 of the Indemnification and Reimbursement Agreement is amended and
restated in its entirety to read as follows:
“All notices or other communications under this Agreement shall be in writing
and shall be deemed to be duly given when (a) delivered in person, (b) on the
date received, if sent by a nationally recognized delivery or courier service,
(c) upon the earlier of confirmed receipt or the fifth business day following
the date of mailing if sent by registered or certified mail, return receipt
requested, postage prepaid and addressed as follows or (d) on the date of
transmission if sent by email (provided no “bounce-back” or notice of
non-delivery is received) or facsimile by 5:00 p.m. New York City time on a
Business Day or, otherwise, on the next succeeding Business Day, addressed as
follows:


a.if to Payor:

Garrett ASASCO Inc.Z.A. La Piece 16180 Rolle, SwitzerlandAttention: Jérôme
MaironiEmail: jerome.maironi@garrettmotion.com



with a copy of any such notice sent to:

Sullivan & Cromwell LLP125 Broad StreetNew York, NY 10004Attention: Andrew G.
Dietderich                      Neal McKnightEmail:
dietdericha@sullcrom.com                      mcknightn@sullcrom.com



and

Quinn Emanuel Urquhart & Sullivan, LLP51 Madison AvenueNew York, NY
10010Attention: Michael Carlinsky                      Jeremy BaldoniEmail:
michaelcarlinsky@quinnemanuel.com                      jeremybaldoni@quinnemanuel.com





b.if to Payee:

Honeywell Holdings International Inc.300 South Tryon Street Charlotte, NC
28202Attention: James E. Colby, President and Treasurer Email:
Jim.Colby@Honeywell.com






--------------------------------------------------------------------------------





with a copy of any such notice sent to:

Cleary Gottlieb Steen & Hamilton LLPOne Liberty PlazaNew York, NY
10006Attention: Craig B. Brod                 Kimberly R. SpoerriFax: (212)
225-3999Email: cbrod@cgsh.com                 kspoerri@cgsh.com



and



Kirkland & Ellis LLP1301 Pennsylvania Avenue NWWashington, DC 20004Attention:
Craig S. Primis, P.C.                Nicole L. Greenblatt, P.CEmail:
cprimis@kirkland.com                 ngreenblatt@kirkland.com



c.if to Honeywell:

Honeywell International Inc.300 South Tryon Street Charlotte, NC 28202Attention:
Anne T. Madden, Senior Vice President and General Counsel                 James
E. Colby, Vice President and TreasurerEmail:
Anne.Madden@Honeywell.com                 Jim.Colby@Honeywell.com



with a copy of any such notice sent to:

Cleary Gottlieb Steen & Hamilton LLPOne Liberty PlazaNew York, NY
10006Attention: Craig B. Brod                 Kimberly R. SpoerriFax: (212)
225-3999Email: cbrod@cgsh.com                 kspoerri@cgsh.com






--------------------------------------------------------------------------------



and

Kirkland & Ellis LLP1301 Pennsylvania Avenue NWWashington, DC 20004Attention:
Craig S. Primis, P.C.                Nicole L. Greenblatt, P.CEmail:
cprimis@kirkland.com                 ngreenblatt@kirkland.com



ARTICLE II


CONSENT


2.1 Effective upon the effectiveness of the First Amendment to the Credit
Agreement, Payee and Honeywell hereby provide written consent (the “Consent”) to
the First Amendment to the Credit Agreement and the inclusion of the financial
maintenance covenants in Section 6.19 (“Liquidity”) of the Current Credit
Agreement (as amended by the First Amendment to the Credit Agreement) and agree
that, solely during the Relief Period (as defined in the First Amendment to the
Credit Agreement dated as of the date hereof) such financial covenants set forth
in such Section 6.19, shall be deemed to be a financial maintenance covenant
referenced in Section 2.5(a)(ii)(x) of the Indemnification and Reimbursement
Agreement for purposes of determining whether a Financial Covenant Deferral has
occurred. It is agreed that the financial maintenance covenants in Sections 6.12
and 6.13 of the Current Credit Agreement (as amended by the First Amendment to
the Credit Agreement) (without regard to their suspension during the Relief
Period) shall also continue to be financial maintenance covenants referenced in
such Section 2.5(a)(ii)(x) for purposes of determining whether a Financial
Covenant Deferral has occurred. For the avoidance of doubt, the Consent does not
constitute a consent to any further amendment of the Current Credit Agreement or
any other Principal Credit Agreement, including any amendment to the definitions
of “Relief Period” or “Covenant Relief Termination Event” or any further
amendment to Section 6.12, Section 6.13 or Section 6.19 of the Current Credit
Agreement (as amended by the First Amendment to the Credit Agreement) or
otherwise. Payor disputes whether the Consent is required and this Amendment is
without prejudice to any Party’s position with respect to whether any consent is
required for the First Amendment to the Credit Agreement or any future amendment
to the Credit Agreement or any other future matter.


ARTICLE III


MISCELLANEOUS


3.1 References. Each reference in the Indemnification and Reimbursement
Agreement shall, unless the context otherwise requires, mean the Indemnification
and Reimbursement Agreement as amended by this Amendment.


3.2 Dispute Resolution; Governing Law; Jurisdiction; WAIVER OF JURY TRIAL;
Interpretation, Etc. The provisions of Section 4.3 (“Dispute Resolution”),
Section 4.4 (“Governing Law; Jurisdiction”), Section 4.5 (“Waiver of Jury
Trial”), Section 4.6 (“Court-Ordered Interim Relief”) and Section 4.15
(“Interpretation”) of the Indemnification and Reimbursement Agreement are hereby
incorporated herein by reference and shall apply mutatis mutandis.


3.3 Successors. This Amendment shall be binding upon and shall inure to the
benefit of the Parties and their respective successors and permitted assigns.


3.4 Counterparts. This Amendment may be executed in two or more counterparts,
all of which shall be considered one and the same instrument and shall become
effective when one or more counterparts have been signed by each of the Parties
and delivered to the other Parties. Delivery of an



--------------------------------------------------------------------------------



executed counterpart of a signature page of this Amendment by telecopy, emailed
pdf. or any other electronic means that reproduces an image of the actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Amendment.


3.5 Effect of Amendment. This Amendment is without prejudice to any of the
Parties’ respective rights, claims, defenses or remedies in respect of the
litigation initiated by Transportation Systems against Honeywell with respect to
the Indemnification and Reimbursement Agreement or any other disputes they may
have, except as expressly provided for in this Amendment.




[The remainder of this page is intentionally left blank.]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed as of
the date first written above by their respective officers thereunto duly
authorized.



HONEYWELL HOLDINGS INTERNATIONAL INC.
By:/s/ James E. ColbyName: James E. ColbyTitle: President and TreasurerHONEYWELL
INTERNATIONAL INC.By:/s/ Anne T. MaddenName: Anne T. MaddenTitle: Senior Vice
President and General CounselGARRETT ASASCO INC.By:/s/ Alberto ChavezName:
Alberto ChavezTitle: Treasurer




























--------------------------------------------------------------------------------





Annex A





--------------------------------------------------------------------------------



EXHIBIT L




ARTICLE I


As of the Distribution Date, the Parties agree to the rights and obligations set
forth in the affirmative and negative covenants set forth in Article II and
Article III hereof, in accordance with Section 2.10 of this Agreement.


SECTION 1.01. Defined Terms.


(a) Capitalized terms used in this Exhibit L and not otherwise defined herein
have the meanings specified in the Current Credit Agreement (as in effect on
June 12, 2020 (the “First Amendment Effective Date”)).


SECTION 1.02. Other Defined Terms. As used in this Exhibit L, the following
terms have the meanings specified below:


“Agreed Indemnity Guaranty Principles” shall mean those principles set forth on
Schedule 1.01 or as such principles may be supplemented or modified from time to
time.


“Covenant Relief Termination Event” has the meaning specified in the Current
Credit Agreement (as in effect on the First Amendment Effective Date).


“Credit Default” shall mean “Event of Default” under and as defined in the
Current Credit Agreement (as in effect on the First Amendment Effective Date).


“Debt-Related Guarantee” shall have the meaning of “Guarantee” set forth in the
Current Credit Agreement (as in effect on the First Amendment Effective Date).


“Default” shall have the meaning set forth in this Agreement.


“Guarantee” shall have the meaning set forth in this Agreement.


“Indemnity Guarantee Requirement” shall mean, at any time and, in the case of
Non-U.S. Payor Group Loan Parties, subject to the Agreed Indemnity Guaranty
Principles in all respects, the requirement that:


(a) the Payee shall have received from Payor, each other Payor Group Loan Party
and each Payor Group Designated Subsidiary (i) a counterpart of the Guarantee to
which such Person is a party duly executed and delivered on behalf of such
Person or (ii) in the case of any Subsidiary that becomes a Payor Group Loan
Party or a Payor Group Designated Subsidiary after the Distribution Date, (A) if
such Subsidiary is a U.S. Subsidiary, a supplement to the Guarantee Agreement in
substantially the form attached as Exhibit A thereto and other security
documents reasonably requested by the Payee, in form and substance reasonably
satisfactory to the Payee (consistent with the Guarantee in effect on the
Distribution Date), duly executed and delivered on behalf of such Person and (B)
if such Subsidiary is a Non-U.S. Subsidiary, subject to the Agreed Indemnity
Guaranty Principles, a supplement to the Guarantee and other local law security
documents reasonably requested by Payee, in form and substance reasonably
satisfactory to Payee (consistent with the Guarantee in effect on the
Distribution Date), duly executed and delivered on behalf of such Person;
provided that any such obligation arising under this definition (including
paragraph (b) below) in respect of an entity organized or incorporated in
Australia shall be subject to prior completion of any and all applicable steps
and procedures required pursuant to the Australian Corporations Act in respect
of the provision of financial assistance (where applicable), it being understood
that such steps shall be completed no later than 90 days after the obligation
has arisen for any such entity organized or incorporated in Australia to comply
with the relevant Indemnity Guarantee Requirement; and



--------------------------------------------------------------------------------





(b) except as otherwise provided for in the Guarantee, each Payor Group Loan
Party shall have obtained all consents and approvals required to be obtained by
it in connection with the execution and delivery of the Guarantee to which it is
a party, the performance of its obligations thereunder.


“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, financial condition or results of operations of Payor, the Borrowers
and the Payor Group Restricted Subsidiaries, taken as a whole, (b) the ability
of the Payor Group Loan Parties (taken as a whole) to perform their material
obligations to Payee under this Agreement or (c) the material rights of, or
remedies available to, Payee under this Agreement or the Guarantee.


“Non-U.S. Payor Group Loan Parties” shall mean each Non-U.S. Loan Party that is
a Subsidiary of Payor.


“Payor Group” shall have the meaning set forth in this Agreement.


“Payor Group Designated Subsidiary” shall mean any Designated Subsidiary that is
a Subsidiary of Payor.


“Payor Group Loan Parties” shall mean each Loan Party that is a Subsidiary of
Payor.


“Payor Group Non-Loan Parties” shall mean any member of Payor Group that is not
a Loan Party.


“Payor Group Restricted Subsidiaries” shall mean each Restricted Subsidiary that
is a subsidiary of Payor.


“Payor Restricted Group” shall mean Payor, the Borrowers and each Payor Group
Restricted Subsidiary.


“Payor Group Unrestricted Subsidiaries” shall mean Unrestricted Subsidiaries
that are Subsidiaries of Payor.


“Relief Period” has the meaning specified in the Current Credit Agreement (as in
effect on the First Amendment Effective Date).


ARTICLE II
Affirmative Covenants


From and including the Distribution Date and until all payment obligations under
the Agreement have terminated following the Termination Date, Payor covenants
and agrees, and shall (except in the case of Sections 2.01 and 2.03 hereof)
cause the Borrowers (limited to the Swiss Borrower with respect to Section 5.18)
to covenant and agree with the Payee that:


SECTION 2.01. Financial Statements and Other Information. In the case of Payor,
Payor will furnish to Payee the following:


(a) within 90 days after the end of each fiscal year of Holdings (or such later
date as Form 10-K of Holdings is required to be filed with the SEC taking into
account any extension granted by the SEC, provided that Payor gives Payee notice
of any such extension), Holdings’s audited consolidated balance sheet and
audited consolidated statements of operations, shareholders’ equity and cash
flows as of the end of and for such fiscal year, and related notes thereto,
setting forth in each case in comparative form the figures for the previous
fiscal year, prepared in accordance with generally accepted auditing standards
and reported on by an independent public accountants of recognized national
standing



--------------------------------------------------------------------------------



(without a “going concern” or like qualification, exception or statement and
without any qualification or exception as to the scope of such audit, but may
contain a “going concern” or like qualification that is due to (i) an upcoming
maturity date of any Indebtedness occurring within one year from the time such
opinion is delivered or (ii) any potential inability to satisfy a financial
maintenance covenant on a future date or in any future period) to the effect
that such financial statements present fairly in all material respects the
financial condition, results of operations and cash flow of Holdings and its
Subsidiaries on a consolidated basis as of the end of and for such fiscal year
and accompanied by a narrative report describing the financial position, results
of operations and cash flow of Holdings and its consolidated Subsidiaries;


(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of Holdings (or such later date as Form 10-Q of Holdings is
required to be filed with the SEC taking into account any extension granted by
the SEC, provided that Payor gives Payee notice of any such extension), its
unaudited consolidated balance sheet and unaudited consolidated statements of
operations and cash flows as of the end of and for such fiscal quarter and the
then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by a Financial Officer of Holdings as presenting fairly in all
material respects the financial condition, results of operations and cash flows
of Holdings and its Subsidiaries on a consolidated basis as of the end of and
for such fiscal quarter and such portion of the fiscal year in accordance with
GAAP consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes, and accompanied by a narrative report describing the
financial position, results of operations and cash flow of Holdings and its
consolidated Subsidiaries;


(c) concurrently with each delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of Holdings (i) certifying as to
whether a Credit Default has occurred and is continuing and, if a Credit Default
has occurred and is continuing, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations (A) demonstrating compliance with the covenants
contained in Sections 3.12 and 3.13 hereof (or, while the Relief Period is
effective, showing the calculation of the ratios contained in such Sections),
(B) in the case of financial statements delivered under clause (a) above and,
solely to the extent either of the Borrowers would be required to prepay the
Term Loans pursuant to Section 2.11(d) of the Current Credit Agreement,
beginning with the financial statements for the fiscal year of Holdings ending
December 31, 2019, of Excess Cash Flow, and (C) if the date of such delivery
occurs during the Relief Period, demonstrating compliance with the covenant
contained in Section 3.19(b), (iii) in the case of the delivery of financial
statements under clause (a) above, stating whether the amounts directly or
indirectly on-lent by the Lux Borrower (or any of its direct or indirect
Subsidiaries (other than the Swiss Entities )) to the Swiss Entities (including
the TLB Proceeds Loan) exceed the IFRS Equity Amount, (iv) at any time when
there is any Unrestricted Subsidiary, including as an attachment with respect to
each such financial statement, an Unrestricted Subsidiary Reconciliation
Statement (except to the extent that the information required thereby is
separately provided with the public filing of such financial statement) and (v)
certifying that the representation in Section 3.19(i) of the Current Credit
Agreement is true and correct in all material respects with respect to each Lux
Intermediate Holdco.


(d) within 90 days after the end of each fiscal year of Holdings (or such longer
period as permitted under Section 2.01(a) hereof), a detailed consolidated
budget for the current fiscal year (including a projected consolidated balance
sheet and consolidated statements of projected operations and cash flows as of
the end of and for such fiscal year and setting forth the assumptions used for
purposes of preparing such budget);


(e) during the Relief Period, within 10 Business Days after the end of each
Holdings fiscal month (commencing with the calendar month of June, 2020), a
certificate of a Financial Officer of Holdings setting out Liquidity on the last
Business Day of such fiscal month and the average Available Unrestricted Cash
for the last five Business Days of such fiscal month, and demonstrating
compliance with the covenant contained in Sections 3.19(a) and 3.19(c);





--------------------------------------------------------------------------------



(f) promptly after the same becomes publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Holdings, any
Borrower or any Restricted Subsidiary with the SEC or with any national
securities exchange, or distributed by Holdings to the holders of its Equity
Interests generally, as applicable; and


(g) promptly following any request therefor, but subject to the limitations set
forth in the proviso to the last sentence of Section 2.10 hereof and Section
2.16 of the Agreement, such other information regarding the operations, business
affairs, assets, liabilities (including contingent liabilities) and financial
condition of Holdings, any Borrower or any Restricted Subsidiary, or compliance
with the terms of the Current Credit Agreement, this Agreement, the Guarantee or
any Loan Document, as Payee may reasonably request; provided that none of Payor,
any Borrower or any Restricted Subsidiary will be required to provide any
information (i) that constitutes non-financial trade secrets or non-financial
proprietary information of the Transportation Systems Group (as defined in this
Agreement) or any of their respective customers and suppliers, (ii) in respect
of which disclosure to Payor (or any of its representatives) is prohibited by
applicable Requirements of Law or (iii) the revelation of which would violate
any confidentiality obligations owed to any third party by Holdings, any
Borrower or any Restricted Subsidiary (not created in contemplation thereof);
provided, further, that if any information is withheld pursuant to clause (i),
(ii), or (iii) above, Payor shall promptly notify Payee of such withholding of
information and the basis therefor.


Information required to be furnished pursuant to clause (a), (b), (f) or (g) of
this Section shall be deemed to have been furnished if such information, or one
or more annual or quarterly reports containing such information, shall have been
provided to Payee or shall be available on the website of the SEC at
http://www.sec.gov. Information required to be furnished pursuant to this
Section may also be furnished by electronic communications pursuant to
procedures approved by Payee.


SECTION 2.02. Notices of Material Events. Payor shall, and shall cause each
Borrower and Payor Group Restricted Subsidiary to, furnish to Payee prompt
written notice of the following:


a.the occurrence of any Default or Credit Default;


b.to the extent permitted by the Requirements of Law, the filing or commencement
of any action, suit or proceeding by or before any arbitrator or Governmental
Authority against or, to the knowledge of a Financial Officer or another
executive officer of Payor, any Borrower or any Restricted Subsidiary, affecting
Payor, any Borrower or any Payor Group Restricted Subsidiary, that in each case
would reasonably be expected to result in a Material Adverse Effect;


c.the occurrence of any Environmental Liability or ERISA Event that has
resulted, or would reasonably be expected to result, in a Material Adverse
Effect; and


d.during the Relief Period, the occurrence of the Covenant Relief Termination
Event.


Each notice delivered under this Section shall be accompanied by a written
statement of a Financial Officer or other executive officer of Payor, Holdings
or the Swiss Borrower setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.


SECTION 2.03. Information Regarding Payor Group Loan Parties. Payor will furnish
to Payee prompt written notice of any change (i) in the legal name of any Payor
Group Loan Party, as set forth in such Payor Group Loan Party’s organizational
documents, (ii) in the jurisdiction of incorporation or organization of any
Payor Group Loan Party, (iii) in the form of organization of any Payor Group
Loan Party or (iv) in any Payor Group Loan Party’s organizational identification
number, if any.





--------------------------------------------------------------------------------



SECTION 2.04. Existence; Conduct of Business. Payor will, and will cause each of
the Payor Group Restricted Subsidiaries to, do or cause to be done all things
necessary to maintain, preserve, protect, enforce, renew and keep in full force
and effect its legal existence and the rights, licenses, permits, privileges,
franchises and IP Rights in each case to the extent necessary for the conduct of
its business; provided that the foregoing shall not prohibit (i) any merger,
consolidation, liquidation or dissolution permitted under Section 3.03 or (ii)
Payor, each Borrower and each Payor Group Restricted Subsidiary from allowing
registered or applied-for IP Rights to lapse, expire, become abandoned or
otherwise terminate in the ordinary course of business or where, in its
reasonable business judgment, the lapse, expiration, abandonment or termination
would not materially interfere with the business of Payor, any Borrower or any
Payor Group Restricted Subsidiary, as applicable.


SECTION 2.05. Payment of Taxes. Payor will, and will cause each Payor Group
Restricted Subsidiary to, pay its Tax liabilities before the same shall become
delinquent or in default, except where (a) (i) the validity or amount thereof is
being contested in good faith by appropriate proceedings and (ii) Payor or such
Payor Group Restricted Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP or (b) the failure to make payment
would not reasonably be expected to result in a Material Adverse Effect.


SECTION 2.06. Maintenance of Properties. Except if failure to do so would not
reasonably be expected to have a Material Adverse Effect, Payor will, and will
cause each of the Payor Group Restricted Subsidiaries to, keep and maintain all
property necessary for the conduct of its business in good working order and
condition, ordinary wear and tear excepted and casualty and condemnation
excepted.


SECTION 2.07. [Reserved]


SECTION 2.08. Swiss Tax. Any Payor Group Loan Party organized under the laws of
Switzerland shall conduct its business in a manner such that it would not
reasonably likely to result in the imposition of any withholding tax liability
in respect of any payment to a Secured Party under a Loan Document or the Payee
under the Indemnification Agreement or the Guarantee.


SECTION 2.10. Books and Records; Inspection and Audit Rights. Each of Payor and
the Borrowers will, and will cause each of the Payor Group Restricted
Subsidiaries to, keep proper books of record and accounts in which full, true
and correct entries in conformity with GAAP and all Requirements of Law are made
of all dealings and transactions in relation to its business and activities.
Each of Payor and the Borrowers will, and will cause each of the Payor Group
Restricted Subsidiaries to, permit any representatives designated by Payee, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times during regular office hours but no more often than one (1) time
during any calendar year absent the existence of a Default; provided, that none
of Payor, any Borrower or any Payor Group Restricted Subsidiary will be required
to disclose, permit the inspection, examination or making copies or abstracts
of, or discussion of, any document, information or other matter (i) that
constitutes non-financial trade secrets or non- financial proprietary
information, (ii) in respect of which disclosure to Payee (or its
representatives or contractors) is prohibited by Requirement of Law or any
binding agreement (not created in contemplation thereof) or (iii) that is
subject to attorney-client or similar privilege or constitutes attorney work
product.


SECTION 2.11. Compliance with Laws. Each of Payor and the Borrowers will, and
will take reasonable action to cause each of the Payor Group Restricted
Subsidiaries to, comply with all Requirements of Law (including ERISA,
Environmental Laws and the USA PATRIOT Act) with respect to it or its property,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.





--------------------------------------------------------------------------------



SECTION 2.12. Use of Proceeds; Letters of Credit. (a) The proceeds of the Term
Loans, together with the proceeds of the Senior Subordinated Notes and cash on
hand, will be used solely for (i) the payment of fees and expenses payable in
connection with the Transactions, (ii) the Effective Date Repayment and the
Post-Effective Date Repayment and (iii) general corporate purposes. On the
Effective Date, the proceeds of the Revolving Loans will be used for working
capital and other general corporate purposes of the Restricted Group (including
payments under this Agreement) in an amount not to exceed €45,000,000.
Thereafter, the proceeds of the Revolving Loans, as well as the proceeds of any
Incremental Extension of Credit (unless otherwise provided in the applicable
Incremental Facility Amendment) will be used for working capital and other
general corporate purposes, including acquisitions permitted by this Agreement,
of Holdings, the Borrowers and the Restricted Subsidiaries. Letters of Credit
will be used by Payor, the Borrowers and the Payor Group Restricted Subsidiaries
for general corporate purposes.


(b) The Borrowers will not request any Borrowing or Letter of Credit, and each
of Payor and the Borrowers shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, and employees
shall not use, the proceeds of any Borrowing or Letter of Credit (A) in
furtherance of an offer, payment, promise to pay or authorization of the payment
or giving of money, or anything else of value, to any Person in material
violation of any Anti-Corruption Laws by Payor, the Borrowers or any of their
respective Subsidiaries; (B) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, except to the extent permitted for a
person required to comply with Sanctions, or (C) in any manner that would result
in the violation of any Sanctions applicable to any party hereto. This Section
2.12(b) is subject to Section 8.07 of the Current Credit Agreement.


SECTION 2.13. [Reserved].


SECTION 2.14. [Reserved].


SECTION 2.15. [Reserved].


SECTION 2.16. Post-Effective Date Matters. On or prior to the 120th day after
the Distribution Date (or such longer period as Payee may, in its reasonable
discretion, agree to in writing (such agreement not to be unreasonably withheld
or delayed)), Payor shall cause each of its Subsidiaries (other than any
Excluded Subsidiary) that is organized in Australia, Ireland, Italy, Japan,
Mexico and Slovakia to satisfy the Indemnity Guarantee Requirement to the extent
any such Subsidiary has not already satisfied the Indemnity Guarantee
Requirement. Until the expiration of such 120 day period (or such longer period
as agreed by Payee), each such Payor Group Restricted Subsidiary who is party to
the Guarantee shall be treated as a Payor Group Loan Party for the purposes of
Article III of this Exhibit L (and, to the extent such Subsidiary is not in
compliance with the Indemnity Guarantee Requirement upon the expiration of such
period, such Subsidiary shall cease to be treated as a Payor Group Loan Party).


SECTION 2.17. [Reserved].


SECTION 2.18. Designation of Subsidiaries. Payor may at any time other than
during the Relief Period designate any Payor Group Restricted Subsidiary as a
Payor Group Unrestricted Subsidiary or any Payor Group Unrestricted Subsidiary
as a Payor Group Restricted Subsidiary; provided that (a) immediately before and
after such designation, no Default or Credit Default shall have occurred and be
continuing or would result from such designation, (b) immediately after giving
effect to such designation, the Consolidated Total Leverage Ratio, determined on
a Pro Forma Basis as of the last day of the most recently ended fiscal quarter
of Holdings, is less than 3.25 to 1.00, and the Swiss Borrower shall have
delivered to Payee a certificate of a Financial Officer setting forth reasonably
detailed calculations demonstrating compliance with this clause (b) and (c) no
Subsidiary may be designated as a Payor Group Unrestricted Subsidiary if it is
(i) a “restricted subsidiary” or a “guarantor” (or any similar designation) for
the Senior Subordinated Notes or any Material Indebtedness that is subordinated
in right of payment to the Obligations or (ii) an Intermediate Holdco or a
Borrower. The designation of any Subsidiary as a Payor Group Unrestricted
Subsidiary shall constitute an Investment by the parent



--------------------------------------------------------------------------------



company of such Subsidiary therein under Section 3.04(u) at the date of
designation in an amount equal to the fair market value of such parent company’s
investment therein. The designation of any Payor Group Unrestricted Subsidiary
as a Payor Group Restricted Subsidiary shall constitute (i) the incurrence at
the time of designation of any Indebtedness or Liens of such Subsidiary, and the
making of an Investment by such Subsidiary in any Investments of such
Subsidiary, in each case existing at such time, and (ii) a return on any
Investment in Unrestricted Subsidiaries pursuant to the preceding sentence in an
amount equal to the fair market value at the date of such designation of any
Borrower’s or its Subsidiary’s (as applicable) Investment in such Subsidiary.


SECTION 2.19. Non-Bank Rules. The Swiss Borrower shall ensure that it is in
compliance with the Non-Bank Rules, provided that the Swiss Borrower shall not
be in breach of this undertaking if its number of creditors in respect of either
the 10 Non-Bank Rule or the 20 Non-Bank Rule is exceeded solely because a Lender
having (a) made an incorrect declaration of its status as to whether or not it
is a Qualifying Bank or (b) ceased to be a Qualifying Bank other than as a
result of any Change in Law after the date it became a Lender. For the purpose
of its compliance with the 20 Non-Bank Rule under this Section 2.19, the number
of Lenders under this Agreement which are not Qualifying Banks shall be deemed
to be ten (irrespective of whether or not there are, at any time, any such
Lenders) and it will be assumed that the Lenders are in compliance with the
assignment provisions in Section 9.04(b) of the Current Credit Agreement (as in
effect on the First Amendment Effective Date).






ARTICLE III


Negative Covenants


Until all payment obligations under the Agreement have terminated following the
Termination Date:


SECTION 3.01. Indebtedness; Certain Equity Securities. (a) Neither Payor nor any
of the Borrowers will, nor will Payor or any Borrower permit any of the Payor
Group Restricted Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, except:


i.Indebtedness created under the Current Credit Agreement and under the other
Loan Documents (including any Indebtedness incurred pursuant to Section 2.21 or
2.23 of the Current Credit Agreement (as set forth on the date hereof));
provided that during the Relief Period, (x) no Incremental Facility or
Alternative Incremental Facility Debt shall be secured on a pari passu basis
with the Obligations and (y) no Indebtedness under Section 2.21(a)(z) of the
Current Credit Agreement shall be incurred;


ii.(A) the Senior Subordinated Notes and (B) subject to the last paragraph of
this Section 3.01, Refinancing Indebtedness in respect of the Senior
Subordinated Notes (it being understood and agreed that, for purposes of this
Section, any Indebtedness that is incurred for the purpose of repurchasing or
redeeming any Senior Subordinated Notes (or any Refinancing Indebtedness in
respect thereof) shall, if otherwise meeting the requirements set forth in the
definition of the term “Refinancing Indebtedness”, be deemed to be Refinancing
Indebtedness in respect of the Senior Subordinated Notes (or such Refinancing
Indebtedness), and shall be permitted to be incurred and be in existence
pursuant to this Section 3.01(a) notwithstanding that the proceeds of such
Refinancing Indebtedness shall not be applied to make such repurchase or
redemption of the Senior Subordinated Notes (or such Refinancing Indebtedness)
immediately upon the incurrence thereof, if the proceeds of such Refinancing
Indebtedness are applied to make such repurchase or redemption no later than 90
days following the date of the incurrence thereof;





--------------------------------------------------------------------------------



iii.Indebtedness (and Debt-Related Guarantees thereof) existing on the Effective
Date and to the extent having a principal amount in excess of €5,000,000
individually or €10,000,000 in the aggregate, set forth in Schedule 6.01 of the
Current Credit Agreement (except for intercompany Indebtedness), any Refinancing
Indebtedness in respect thereof and any intercompany Indebtedness existing on
the Effective Date arising out of, or in connection with, the Transactions
(including the Post-Effective Date Repayment);


iv.Indebtedness of any Borrower to any Restricted Subsidiary and of any
Restricted Subsidiary to Holdings, any Borrower or any other Restricted
Subsidiary so long as (A) such Indebtedness of any Subsidiary that is not a Loan
Party to Holdings, any Borrower or any other Loan Party shall be permitted under
Section 3.04(f) and (B) such Indebtedness of any Borrower or any other Loan
Party owing to any Restricted Subsidiary (other than intercompany loans made by
any Swiss Entity to any entity that is not a Subsidiary of such Swiss Entity)
shall be subordinated in right of payment to the Obligations, subject to the
Agreed Guaranty and Security Principles, on the terms set forth in the Global
Intercompany Note (or any other agreement with substantially similar terms of
subordination reasonably satisfactory to the Administrative Agent) and the
Intercreditor Agreement as Intra-Group Indebtedness (as defined in the
Intercreditor Agreement); provided that Restricted Subsidiaries that are not
Loan Parties shall not be required to become party to the Intercreditor
Agreement or the Global Intercompany Note, in each case, until the 120th day
after the Effective Date (or such longer period as agreed by the Administrative
Agent, acting reasonably);


v.Debt-Related Guarantees by any Borrower of Indebtedness of any Restricted
Subsidiary and by any Restricted Subsidiary of Indebtedness of Holdings, any
Borrower or any other Restricted Subsidiary (other than Indebtedness incurred
pursuant to clause (a)(iii) or (a)(vii) of this Section 3.01), subject to the
last paragraph of this Section 3.01(a); provided that (A) the Indebtedness so
guaranteed is permitted by this Section, (B) Debt-Related Guarantees by any
Borrower or any other Loan Party of Indebtedness of any Subsidiary that is not a
Loan Party shall be subject to Section 3.04, and (C) Debt-Related Guarantees
permitted under this clause (v) shall be subordinated to the Obligations of the
applicable Restricted Subsidiary to the same extent and on the same terms as the
Indebtedness so guaranteed is subordinated to the Obligations pursuant to the
terms set out in the Intercreditor Agreement and (D) none of the Senior
Subordinated Notes shall be guaranteed by any Subsidiary unless such Subsidiary
is a Loan Party;


vi.(A) Indebtedness of any member of the Payor Restricted Group incurred to
finance the acquisition, construction, repair, replacement or improvement of any
fixed or capital assets, including Capital Lease Obligations and any
Indebtedness assumed by any member of Payor Restricted Group in connection with
the acquisition of any such assets or secured by a Lien on any such assets prior
to the acquisition thereof; provided that such Indebtedness is incurred prior to
or within 270 days after such acquisition or the completion of such
construction, repair, replacement or improvement, and (B) Refinancing
Indebtedness in respect of Indebtedness incurred or assumed pursuant to clause
(A) above; provided further that at the time of incurrence thereof, the
aggregate principal amount of Indebtedness permitted by this clause (vi),
together with any sale and leaseback transaction incurred pursuant to Section
3.06, outstanding under this clause (vi) at any time shall not exceed the
greater of (x) €45,000,000 and (y) 2.50% of Consolidated Total Assets.


vii.(A) Indebtedness of any Person that becomes a Payor Group Restricted
Subsidiary (or of any Person not previously a Payor Group Restricted Subsidiary
that is merged or consolidated with or into a Payor Group Restricted Subsidiary
in a transaction permitted hereunder) after the Distribution Date, or
Indebtedness of any Person that is assumed by Payor or any such Payor Group
Restricted Subsidiary in connection with an acquisition of assets by Payor or
such Payor Group Restricted Subsidiary in an acquisition permitted by



--------------------------------------------------------------------------------



Section 3.04; provided that such Indebtedness exists at the time such Person
becomes a Payor Group Restricted Subsidiary (or is so merged or consolidated) or
such assets are acquired and is not created in contemplation of or in connection
with such Person becoming a Payor Group Restricted Subsidiary (or such merger or
consolidation) or such assets being acquired and (B) Refinancing Indebtedness in
respect of Indebtedness incurred or assumed, as applicable, pursuant to clause
(A) above;


viii.other Indebtedness in an aggregate principal amount outstanding under this
clause (viii) at any time not exceeding, (A) during the Relief Period,
€65,000,000, of which no more than €20,000,000 is Indebtedness incurred under
this subclause (A) by non-Loan Parties and (B) at any other time, the greater of
(x) €130,000,000 and (y) 7.00% of Consolidated Total Assets, subject to the last
paragraph of this Section 3.01,


ix.Indebtedness incurred pursuant to Permitted Receivables Facilities; provided
that the Indebtedness outstanding in reliance on this clause (ix) shall not
exceed, at the time of incurrence thereof, (A) in the case of such Indebtedness
relating to sales, transfers or other dispositions of promissory notes by a
Restricted Subsidiary organized under the laws of the People’s Republic of
China, €100,000,000 in the aggregate and (B) in other cases, €100,000,000 in the
aggregate;


x.Indebtedness and obligations in respect of self-insurance and obligations in
respect of bids, tenders, trade contracts (other than for payment of
Indebtedness), leases (other than Capital Lease Obligations), public or
statutory obligations, surety, stay, customs and appeal bonds, performance bonds
and other obligations of a like nature and similar obligations or obligations in
respect of letters of credit, bank guarantees or similar instruments related
thereto, in each case provided in the ordinary course of business;


xi.Indebtedness in respect of Hedging Agreements permitted by Section 3.07
(including any Back to Back Arrangements );


xii.Indebtedness in respect of any overdraft facilities, employee credit card
programs, netting services, automated clearinghouse arrangements and other cash
management and similar arrangements in the ordinary course of business; provided
that with respect to any such Indebtedness that constitutes Secured Cash
Management Obligations and is incurred in reliance on this clause (xii) by Payor
Group Restricted Subsidiaries that are not Loan Parties, at the time such
Indebtedness is incurred and after giving effect thereto, the Non-Guarantor Debt
and Investment Basket shall not be exceeded;


xiii.Indebtedness in the form of deferred compensation (including payment
obligations under this Agreement, obligations in respect of purchase price
adjustments, earnouts, non-competition agreements and other contingent
arrangements) or other arrangements representing acquisition consideration or
deferred payments of a similar nature incurred in connection with any
acquisition or other investment permitted under this Agreement;


xiv.Refinancing Term Loan Indebtedness incurred pursuant to Section 2.23 of the
Current Credit Agreement (as in effect on the First Amendment Effective Date),
subject to the last paragraph of this Section 3.01;


xv.Alternative Incremental Facility Debt, subject to the proviso to Section
3.01(a)(i) and the last paragraph of this Section 3.01, provided that the
aggregate principal amount of such Alternative Incremental Facility Debt shall
not exceed the amount permitted under Section 2.21 of the Current Credit
Agreement (as in effect on the First Amendment Effective Date);





--------------------------------------------------------------------------------



xvi.Indebtedness representing deferred compensation to directors, officers,
consultants or employees of Holdings, the Borrowers and Restricted Subsidiaries
incurred in the ordinary course of business;


xvii.Indebtedness consisting of promissory notes issued by any Payor Group Loan
Party to current or former officers, directors, consultants and employees or
their respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of Holdings permitted by Section 3.08;


xviii. Indebtedness of Payor Group Restricted Subsidiaries under bilateral local
law letter of credit and other working capital facilities (such facilities
incurred on reliance of this Section 3.01(a)(xviii), the “Specified Cash
Management Financing Facilities”); provided that (A) the Indebtedness
outstanding in reliance on this clause (xviii) shall not exceed, at the time of
incurrence thereof, €18,000,000 and (B) at the time such Indebtedness is
incurred under this clause (xviii) and after giving effect thereto, such
incurrence shall not cause the Non-Guarantor Debt and Investment Basket to be
exceeded;


xix.Indebtedness of Payor Group Restricted Subsidiaries that are not Payor Group
Loan Parties under bilateral local law credit and other working capital
facilities; provided that at the time such Indebtedness is incurred under this
clause (xix) and after giving effect thereto, such incurrence shall not cause
the Non-Guarantor Debt and Investment Basket to be exceeded (without duplication
of any Cash Management Financing Facilities); provided, further that any such
Indebtedness secured by a Letter of Credit issued under the Current Credit
Agreement in a principal amount not to exceed the face amount of such
Indebtedness shall not count toward the aggregate amount permitted under this
Section 3.01(a)(xix) (including the Non-Guarantor Debt and Investment Basket);


xx.except during the Relief Period during which no amount shall be incurred
under this clause (xx), subject to the last paragraph of this Section 3.01,
other Indebtedness of Payor or any of the Payor Group Restricted Subsidiaries so
long as (A) after giving thereto on a Pro Forma Basis (1) in the case of
Indebtedness secured by a Lien on the Collateral, the Consolidated Senior
Secured Leverage Ratio does not exceed 1.75 to 1.00 and (2) in the case of any
Indebtedness that is unsecured, (x) the Consolidated Total Leverage Ratio is no
greater than 0.50:1.00 less than the applicable maximum Consolidated Total
Leverage Ratio set forth in Section 3.12 and (y) the Consolidated Interest
Coverage Ratio is greater than or equal to 2.75 to 1.00, (B) the incurrence of
Indebtedness pursuant to this clause (xx) by a Payor Group Restricted Subsidiary
that is not a Loan Party shall not cause the Non-Guarantor Debt and Investment
Basket to be exceeded (after giving effect thereto on a Pro Forma Basis), (C)
such Indebtedness shall not mature or, in the case of unsecured Indebtedness and
Indebtedness secured by a Lien on the Collateral that is junior to the Liens
securing the Obligations, require any scheduled amortization or require any
scheduled amortization or require scheduled payments of principal or shall be
subject to any mandatory redemption, repurchase, repayment or sinking fund
obligation, in each case, prior to the Latest Maturity Date as of such date, and
shall have a weighted average life to maturity not shorter than the longest
remaining weighted average life to maturity of the Loans, (D) no Event of
Default shall exist or shall result therefrom (it being understood that if the
proceeds of the relevant Indebtedness will be applied to finance a Limited
Condition Transaction and the Swiss Borrower has made an LCT Election, no Event
of Default shall exist and be continuing as of the LCT Test Date) and (E) such
Indebtedness has terms and conditions that in the good faith determination of
the Swiss Borrower are no less favorable to the Swiss Borrower (when taken as a
whole) to the terms and conditions of the Loan Documents (when taken as a
whole);


xxi.Indebtedness constituting Secured Cash Management Obligations;





--------------------------------------------------------------------------------



xxii.Indebtedness constituting Secured Hedging Obligations;


xxiii.Indebtedness consisting of (A) the financing of insurance premiums or (B)
take- or-pay obligations contained in supply arrangements, in each case, in the
ordinary course of business;


xxiv.[reserved];


xxv.Indebtedness incurred by Payor or a Payor Group Restricted Subsidiary in
connection with bankers’ acceptances, discounted bills of exchange or the
discounting or factoring of receivables for credit management purposes, in each
case incurred or undertaken in the ordinary course of business on arm’s length
commercial terms on a non-recourse basis;


xxvi.Indebtedness incurred by Payor, any Borrower or any of the Payor Group
Restricted Subsidiaries in respect of letters of credit, bank guarantees,
bankers’ acceptances or similar instruments issued or created in the ordinary
course of business or consistent with past practice, in each case, in respect of
workers’ compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance or other
reimbursement-type obligations regarding workers’ compensation claims;


xxvii.(x) Indebtedness in respect of obligations of any Borrower, Payor or any
Payor Group Restricted Subsidiary to pay the deferred purchase price of goods or
services or progress payments in connection with such goods and services;
provided that such obligations are incurred in connection with open accounts
extended by suppliers on customary trade terms in the ordinary course of
business and not in connection with the borrowing of money and (y) Indebtedness
in respect of intercompany obligations of any Borrower, Payor or any Payor Group
Restricted Subsidiary in respect of accounts payable incurred in connection with
goods sold or services rendered in the ordinary course of business and not in
connection with the borrowing of money;


xxviii.Indebtedness to a customer to finance the acquisition of any equipment
necessary to perform services for such customer; provided that the terms of such
Indebtedness are consistent with those entered into with respect to similar
Indebtedness prior to the Distribution Date, including that (x) the repayment of
such Indebtedness is conditional upon such customer ordering a specific volume
of goods and (y) such Indebtedness does not bear interest or provide for
scheduled amortization or maturity;


xxix.(x) tenant improvement loans and allowances in the ordinary course of
business and (y) to the extent constituting Indebtedness, guaranties in the
ordinary course of business of the obligations of suppliers, customers,
franchisees, lessors and licensees of any Borrower and any Restricted
Subsidiary;


xxx.Indebtedness or guarantees arising from or in connection with any cross
guarantee entered into pursuant to Part 2M of the Australian Corporations Act or
any equivalent provision from time to time; and


xxxi.all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (i) through (xxx) above.


b.For purposes of determining compliance with this Section 3.01, in the event
that an item of Indebtedness at any time, whether at the time of Incurrence or
upon the application of all or a portion of the proceeds thereof or
subsequently, meets the criteria of more than one of the categories (other than
ratio-based baskets) of Section 3.01(a), Payor, any Borrower and the Restricted
Subsidiaries shall, in their sole discretion, divide, classify or reclassify, or
at any later time divide, classify or reclassify, such item of Indebtedness
solely between and among such



--------------------------------------------------------------------------------



categories and in each case, that would be permitted to be incurred in reliance
on the applicable exception as of the date of such reclassification; provided
that Indebtedness incurred hereunder shall only be classified as incurred under
Section 3.01(a)(i) and the Senior Subordinated Notes shall only be classified as
incurred under Section 3.01(a)(ii)(A). Accrual of interest or dividends, the
accretion of accreted value, the accretion or amortization of original issue
discount, the payment of interest or dividends in the form of additional
Indebtedness with the same terms, the accretion of liquidation preference and
increases in the amount of Indebtedness outstanding solely as a result of
fluctuations in the exchange rate of currencies will not be deemed to be an
Incurrence of Indebtedness for purposes of this covenant. Debt-Related
Guarantees of, or obligations in respect of letters of credit relating to,
Indebtedness that are otherwise included in the determination of a particular
amount of Indebtedness shall not be included in the determination of such amount
of Indebtedness; provided that the Incurrence of the Indebtedness represented by
such guarantee or letter of credit, as the case may be, was in compliance with
this covenant.


c.For purposes of determining compliance with any Euro-denominated restriction
on the Incurrence of Indebtedness, the Euro Equivalent of principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed or first incurred (at the
Borrowers’ election), in the case of revolving credit debt; provided that if
such Indebtedness is incurred to refinance other Indebtedness denominated in a
foreign currency, and such refinancing would cause the applicable
Euro-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Euro-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed the
principal amount of such Indebtedness being refinanced (plus the aggregate
amount of premiums (including reasonable tender premiums), defeasance costs and
fees, discounts and expenses in connection therewith).


d.For purposes of this Section 3.01 (including in respect of ratio-based
baskets), notes or loans incurred by LuxCo 1 shall be deemed unsecured if they
are secured only by the HY Proceeds Loan and the Equity Interests in LuxCo 2
held by LuxCo 1.


SECTION 3.02. Liens. (a) Neither Payor nor any Borrower will, nor will Payor or
any Borrower permit any of the Payor Group Restricted Subsidiaries to, create,
incur, assume or permit to exist any Lien on any asset now owned or hereafter
acquired by it, except:


i.Liens created under the Loan Documents;


ii.Permitted Encumbrances;


iii.any Lien on any asset of Payor, any Borrower or any Payor Group Restricted
Subsidiary existing on the Effective Date and to the extent securing
Indebtedness or obligations (other than intercompany Indebtedness or
obligations) having a principal amount in excess of €5,000,000 individually or
€10,000,000 in the aggregate as set forth in Schedule 6.02 of the Current Credit
Agreement; provided that (A) such Lien shall not apply to any other asset of
Payor, any Borrower or any Payor Group Restricted Subsidiary (other than assets
financed by the same financing source in the ordinary course of business) and
(B) such Lien shall secure only those obligations that it secures on the
Effective Date and extensions, renewals, replacements and refinancings thereof
so long as the principal amount of such extensions, renewals, replacements and
refinancings does not exceed the principal amount of the obligations being
extended, renewed, replaced or refinanced or, in the case of any such
obligations constituting Indebtedness, that are permitted under Section
3.01(a)(iii) as Refinancing Indebtedness in respect thereof;


iv.any Lien existing on any asset prior to the acquisition thereof by Payor, any
Borrower or any Payor Group Restricted Subsidiary or existing on any asset of
any Person that becomes a



--------------------------------------------------------------------------------



Payor Group Restricted Subsidiary (or of any Person not previously a Payor Group
Restricted Subsidiary that is merged or consolidated with or into a Payor Group
Restricted Subsidiary in a transaction permitted hereunder) after the
Distribution Date prior to the time such Person becomes a Payor Group Restricted
Subsidiary (or is so merged or consolidated); provided that (A) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Payor Group Restricted Subsidiary (or such merger or
consolidation), (B) such Lien shall not apply to any other asset of Payor, any
Borrower or any Payor Group Restricted Subsidiary (other than (x) assets
financed by the same financing source in the ordinary course of business and (y)
in the case of any such merger or consolidation, the assets of any special
purpose merger Subsidiary that is a party thereto) and (C) such Lien shall
secure only those obligations that it secures on the date of such acquisition or
the date such Person becomes a Payor Group Restricted Subsidiary (or is so
merged or consolidated) and extensions, renewals, replacements and refinancings
thereof so long as the principal amount of such extensions, renewals and
replacements does not exceed the principal amount of the obligations being
extended, renewed or replaced or, in the case of any such obligations
constituting Indebtedness, that are permitted under Section 3.01(a)(vii) as
Refinancing Indebtedness in respect thereof;


v.Liens on fixed or capital assets acquired, constructed, repaired, replaced or
improved (including any such assets made the subject of a Capital Lease
Obligation incurred) by Payor, any Borrower or any Payor Group Restricted
Subsidiary; provided that (A) such Liens secure Indebtedness incurred to finance
such acquisition, construction, repair, replacement or improvement and permitted
by clause (vi)(A) of Section 3.01(a) or any Refinancing Indebtedness in respect
thereof permitted by clause (vi)(B) of Section 3.01(a), (B) such Liens and the
Indebtedness secured thereby are incurred prior to or within 270 days after such
acquisition or the completion of such construction, repair, replacement or
improvement (provided that this clause (B) shall not apply to any Refinancing
Indebtedness permitted by clause (vi)(B) of Section 3.01(a) or any Lien securing
such Refinancing Indebtedness), (C) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing, repairing, replacing or improving
such fixed or capital asset and in any event, the aggregate principal amount of
such Indebtedness does not exceed the amount permitted under the second proviso
of Section 3.01(a)(vi) at any time outstanding and (D) such Liens shall not
apply to any other property or assets of Payor, any Borrower or any Payor Group
Restricted Subsidiary (except assets financed by the same financing source in
the ordinary course of business);


vi.customary rights and restrictions contained in agreements relating to such
sale or transfer pending the completion thereof in connection with the sale or
transfer of any Equity Interests or other assets in a transaction permitted
under Section 3.05;


vii.any encumbrance or restriction (including put and call arrangements, tag,
drag, right of first refusal and similar rights) with respect to Equity
Interests of any (A) Payor Group Restricted Subsidiary that is not a wholly
owned Subsidiary or (B) joint venture or similar arrangement pursuant to any
joint venture or similar agreement;


viii.Liens on any cash advances or cash earnest money deposits, escrow
arrangements or similar arrangements made by Payor, any Borrower or any Payor
Group Restricted Subsidiary in connection with any letter of intent or purchase
agreement for an acquisition or other transaction permitted hereunder;


ix.Liens on Collateral securing any Permitted Second Priority Refinancing Debt
or Alternative Incremental Facility Debt;


x.Liens granted by a member of Payor Group that is not a Loan Party in respect
of Indebtedness permitted to be incurred by such member under Section 3.01;





--------------------------------------------------------------------------------



xi.(A) during the Relief Period, Liens not otherwise permitted by this Section
that secure only the obligations of Loan Parties and are solely on the assets of
Loan Parties, to the extent that the aggregate outstanding principal amount of
the obligations secured thereby outstanding under this clause (xi) does not
exceed €50,000,000 and (B) at any other time, Liens not otherwise permitted by
this Section to the extent that the aggregate outstanding principal amount of
the obligations secured thereby outstanding under this clause (xi) at any time
does not exceed the greater of (x) €130,000,000 and (y) 7.00% of Consolidated
Total Assets;


xii.Liens securing Indebtedness incurred as secured Indebtedness under Section
3.01(a)(xv) or 3.01(a)(xx);


xiii.Liens on HY Proceeds Loan and Equity Interests in LuxCo 2 held by LuxCo 1
securing the Senior Subordinated Notes, any Additional Senior Subordinated Notes
or any Refinancing Indebtedness of Senior Subordinated Notes or any Additional
Senior Subordinated Notes;


xiv.Liens that are deemed security interests under the Australian PPSA that do
not, in substance, secure payment or performance of an obligation;


xv.Liens on property or other assets of any Payor Group Restricted Subsidiary
that is not a Loan Party, which Liens secure Indebtedness of such Payor Group
Restricted Subsidiary or another Restricted Subsidiary that is not a Loan Party,
in each case permitted under Section 3.01(a);


xvi.Liens on the Collateral securing Secured Cash Management Obligations,
Specified Cash Management Financing Facilities and Secured Hedging Obligations
provided that such Liens are subject to the terms of the Intercreditor
Agreement;


xvii.Liens on cash and Permitted Investments used to satisfy or discharge
Indebtedness; provided such satisfaction or discharge is permitted hereunder;


xviii.Liens on Equity Interests of any joint venture or Payor Group Unrestricted
Subsidiary (a) securing obligations of such joint venture or Payor Group
Unrestricted Subsidiary or (b) pursuant to the relevant joint venture agreement
or arrangement;


xix.Liens on cash, Permitted Investments or other marketable securities securing
(A) letters of credit of any Loan Party that are cash collateralized on the
Effective Date in an amount of cash, Permitted Investments or other marketable
securities with a fair market value of up to 105% of the face amount of such
letters of credit being secured or (B) letters of credit and other credit
support obligations in the ordinary course of business; and


xx.any Liens on cash or deposits granted in favor of any Issuing Bank to cash
collateralize any Defaulting Lender’s participation in Letters of Credit or
other obligations in respect of Letters of Credit, in each case as contemplated
by the Current Credit Agreement;


provided that the expansion of Liens by virtue of accretion or amortization of
original issue discount, the payment of dividends in the form of Indebtedness,
and increases in the amount of Indebtedness outstanding solely as a result of
fluctuations in the exchange rate of currencies will not be deemed to be an
incurrence of Liens for purposes of this Section 3.02. For purposes of
determining compliance with this Section 3.02, (x) a Lien need not be incurred
solely by reference to one category of Liens described in this Section 3.02 but
may be incurred under any combination of such categories (including in part
under one such category and in part under any other such category) and (y) in
the event that a Lien (or any portion thereof) meets the criteria of one or more
of such categories hereof (other than ratio-based baskets, if any), Payor, the
Borrowers and the Restricted Subsidiaries shall, in their sole discretion,
classify or reclassify such Lien (or any portion thereof) solely between and



--------------------------------------------------------------------------------



among such categories and, in each case, that would be permitted to be incurred
in reliance on the applicable exception as of the date of such reclassification.


SECTION 3.03. Fundamental Changes. (a) Neither Payor nor any Borrower will, nor
will they permit any of their Restricted Subsidiaries (including, without
limitation, any Intermediate Holdco) to, merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or liquidate or dissolve, divide, or otherwise dispose of all or substantially
all of its properties and assets to any Person or group of Persons (which, for
the avoidance of doubt, shall not restrict the change in organizational form),
except that, if at the time thereof and immediately after giving effect thereto
no Default or Credit Default shall have occurred and be continuing:


i.any Restricted Subsidiary may merge into or consolidate with (A) any Borrower
so long as such Borrower shall be the continuing or surviving Person (and
continues to be organized under the laws of the same jurisdiction), (B) any
Restricted Subsidiary that is an Intermediate Holdco so long as the continuing
or surviving Person is also an Intermediate Holdco and (C) any other Restricted
Subsidiary in a transaction in which the surviving entity is a Restricted
Subsidiary and, if any party to such merger or consolidation is a Loan Party,
either (x) the continuing or surviving entity is a Loan Party or (y) the
acquisition of such Loan Party by such continuing or surviving Person is
otherwise permitted under Section 3.04; provided, that, after giving effect to
any such activities under this Section 3.03(a)(i), the Payor Group Loan Parties
are in compliance with the Indemnity Guarantee Requirement;


ii.[reserved];


iii.any Payor Group Restricted Subsidiary that is neither an Intermediate Holdco
nor a Borrower may liquidate or dissolve if Payor or the Swiss Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the business of the Payor Restricted Group and is not materially
disadvantageous to Payee; provided that any such merger or consolidation
involving a Person that is not a wholly owned Payor Group Restricted Subsidiary
immediately prior to such merger or consolidation shall not be permitted unless
it is also permitted by Section 3.04;


iv.any Payor Group Restricted Subsidiary may engage in a merger, consolidation,
dissolution or liquidation, the purpose of which is to effect an Investment
permitted pursuant to Section 3.04 or a disposition permitted pursuant to
Section 3.05; and


v.[Reserved].


(b) The Borrowers, Payor and the Payor Group Restricted Subsidiaries, taken as a
whole, will not engage to any material extent in any business other than
businesses of the type to be conducted by the Borrowers, Payor and the Payor
Group Restricted Subsidiaries as described in the Form 10 if as a result thereof
the business conducted by the Borrowers, Payor and the Restricted Subsidiaries,
taken as a whole, would be substantially different from the business conducted
by the Borrowers, Payor and the Payor Group Restricted Subsidiaries, taken as a
whole, on the Distribution Date; provided that businesses reasonably related,
incidental or ancillary thereto to the business conducted by the Borrowers,
Payor and the Payor Group Restricted Subsidiaries, taken as a whole, on the
Distribution Date or reasonable extensions thereof shall be permitted hereunder.


SECTION 3.04. Investments, Loans, Advances, Guarantees and Acquisitions. Neither
Payor nor any Borrower will, nor will they permit any Payor Group Restricted
Subsidiary to, make any Investment, except:


a.Permitted Investments and cash;


b.investments constituting the purchase or other acquisition (in one transaction
or a series of related transactions) of all or substantially all of the property
and



--------------------------------------------------------------------------------



assets or business of any Person or of assets constituting a business unit, a
line of business or division of such Person, or the Equity Interests in a Person
that, upon the consummation thereof, will be a Payor Group Restricted Subsidiary
if, after giving effect thereto on a Pro Forma Basis, the Borrowers would be in
compliance with Section 3.12 and Section 3.13 for the most recently ended period
of four consecutive fiscal quarters of Holdings as they would apply without
giving effect to the Relief Period; provided that the aggregate amount of cash
consideration paid in respect of such investments (including in the form of
loans or advances made to Payor Group Restricted Subsidiaries that are not Loan
Parties) by Loan Parties involving the acquisition of Payor Group Restricted
Subsidiaries that do not become Loan Parties outstanding under this clause (b)
at any time shall not exceed the greater of (i) €100,000,000 and (ii) 5.50% of
Consolidated Total Assets (provided, that to the extent such Payor Group
Restricted Subsidiaries do become Loan Parties, the aggregate amount outstanding
in reliance on this clause (b) shall be reduced by the amount initially
utilized);


c.[reserved];


d.Investments existing on the Effective Date and to the extent having a
principal amount in excess of €5,000,000 individually or €10,000,000 in the
aggregate (other than with respect to intercompany Investments) set forth on
Schedule 6.04 of the Current Credit Agreement and any modification, replacement,
renewal, reinvestment or extension thereof;


e.Investments by Payor in the Borrowers and by Payor, the Borrowers and the
Payor Group Restricted Subsidiaries in Equity Interests of their respective
Subsidiaries; provided that (i) if such Investment is made during the Relief
Period, such Investment shall only be made in Equity Interests of Subsidiaries
that are Loan Parties and (ii) the making of any Investment by any Payor Group
Loan Party in any Payor Group Restricted Subsidiary that is not a Loan Party
shall not, at the time such Investment is made and after giving effect thereto,
cause the Non-Guarantor Debt and Investment Basket to be exceeded, provided that
if any such investment under this Section 3.04(e) is made for the purpose of
making an investment, loan or advance permitted under Section 3.04(u), the
amount available under this Section 3.04(e) shall not be reduced by the amount
of any such investment, loan or advance which reduces the basket under Section
3.04(u);


f.loans or advances made by Holdings or any Borrower to any Restricted
Subsidiary and made by any Restricted Subsidiary to any Borrower or any other
Restricted Subsidiary; provided that (i) during the Relief Period, such loans or
advances shall only be to the Borrower or a Restricted Subsidiary constituting a
Loan Party, except for (A) loans outstanding as of the First Amendment Effective
Date and (B) loans or advances in the course of ordinary cash management
activities, (ii) any such loans and advances made by a Loan Party shall be
evidenced, on and after the Distribution Date, by the Global Intercompany Note
or other promissory notes reasonably acceptable to Payee and (iii) the
outstanding amount of such loans and advances made by Loan Parties to Restricted
Subsidiaries that are not Loan Parties at the time such loans or advances are
made, and after giving effect thereto, shall not cause the Non- Guarantor Debt
and Investment Basket to be exceeded, provided that any intercompany loans or
advances made by any Loan Party to any Restricted Subsidiary that is not a Loan
Party using the proceeds of intercompany loans or advances received from
Restricted Subsidiaries that are not Loan Parties no more than 120 days prior to
making such intercompany loan or advance shall



--------------------------------------------------------------------------------



not be taken into account in the calculation of any restriction or basket set
forth in this subclause (iii) (including the Non-Guarantor Debt and Investment
Basket); provided further that if any such loan or advance under this subclause
(iii) is made for the purpose of making an investment, loan or advance permitted
under Section 3.04(u), the amount available under this clause (f) shall not be
reduced by the amount of any such investment, loan or advance which reduces the
basket under Section 3.04(u), provided further that any loan or advance made by
any Loan Party to a Restricted Subsidiary that is not a Loan Party, for the
purposes of calculating usage under this subclause (iii) and the Non-Guarantor
Debt and Investment Basket, shall be reduced euro-for-euro (or other applicable
currency) by any amounts owed by such Loan Party to such Restricted Subsidiary
that is not a Loan Party;


g.Debt-Related Guarantees by Holdings, the Borrower or any Restricted Subsidiary
in respect of Indebtedness permitted under Section 3.01 and in respect of other
obligations not otherwise contemplated by this Section 3.04, in each case of
Holdings, any Borrower or any Restricted Subsidiary; provided that any such
Debt-Related Guarantees of Indebtedness and such other obligations, in each case
of Restricted Subsidiaries that are not Loan Parties by any Loan Party shall
not, at the time any such Debt-Related Guarantee is provided and after giving
effect thereto, cause the Non-Guarantor Debt and Investment Basket to be
exceeded;


h.loans or advances to directors, officers, consultants or employees of
Holdings, any Borrower or any Restricted Subsidiary made in the ordinary course
of business of Holdings, such Borrower or such Restricted Subsidiary, as
applicable, not exceeding €10,000,000 in the aggregate outstanding at any time
(determined without regard to any write-downs or write-offs of such loans or
advances);


i.payroll, travel and similar advances to cover matters that are expected at the
time of such advances ultimately to be treated as expenses of Holdings, any
Borrower or any Restricted Subsidiary for accounting purposes and that are made
in the ordinary course of business;


j.investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers
or upon the foreclosure with respect to any secured Investment or other transfer
of title with respect to any secured Investment, in each case in the ordinary
course of business;


k.investments in the form of Hedging Agreements permitted by Section 3.07
(including any Back to Back Arrangements);


l.investments of any Person existing at the time such Person becomes a Payor
Group Restricted Subsidiary or consolidates or merges with any Borrower or any
Payor Group Restricted Subsidiary so long as such investments were not made in
contemplation of such Person becoming a Payor Group Restricted Subsidiary or of
such consolidation or merger;


m.investments resulting from pledges or deposits described in clause (c) or (d)
of the definition of the term “Permitted Encumbrance”;


n.investments made as a result of the receipt of noncash consideration from a
sale, transfer, lease or other disposition of any asset in compliance with
Section 3.05;



--------------------------------------------------------------------------------





o.investments that result solely from the receipt by Payor, any Borrower or any
Payor Group Restricted Subsidiary from any of its Subsidiaries of a dividend or
other Restricted Payment in the form of Equity Interests, evidences of
Indebtedness or other securities (but not any additions thereto made after the
date of the receipt thereof);


p.receivables or other trade payables owing to Payor, a Borrower or a Restricted
Subsidiary if created or acquired in the ordinary course of business and payable
or dischargeable in accordance with customary trade terms; provided that such
trade terms may include such concessionary trade terms as Payor, any Borrower or
any Restricted Subsidiary deems reasonable under the circumstances;


q.mergers and consolidations permitted under Section 3.03 that do not involve
any Person other than Holdings, the Borrowers and Restricted Subsidiaries that
are wholly owned Restricted Subsidiaries;


r.Investments in the form of letters of credit, bank guarantees, performance
bonds or similar instruments or other creditor support or reimbursement
obligations made in the ordinary course of business by Holdings or any Borrower
on behalf of any Restricted Subsidiary and made by any Restricted Subsidiary on
behalf of any Borrower or any other Restricted Subsidiary; provided that at the
time such letters of credit, bank guarantees, performance bonds or similar
instruments or other creditor support or reimbursement obligations are made by
Loan Parties on behalf of Restricted Subsidiaries that are not Loan Parties
pursuant to this Section 3.04(r), and after giving effect thereto, such
obligations shall not cause the Non-Guarantor Debt and Investment Basket to be
exceeded;


s.Debt-Related Guarantees by Payor, any Borrower or any Restricted Subsidiary of
leases (other than Capitalized Leases) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;


t.[reserved]; and


u.other Investments by Payor, any Borrower or any Payor Restricted Subsidiary
(and loans and advances by Payor) in an aggregate amount, as valued at cost at
the time each such Investment is made and including all related commitments for
future Investments (and the principal amount of any Indebtedness that is assumed
or otherwise incurred in connection with such Investment), outstanding under
this Section 3.04(u) at any time in an aggregate amount not exceeding (A) during
the Relief Period, €85,000,000 and (B) at any other time, the sum of (i) (x) the
greater of €85,000,000 and (y) 4.50% of Consolidated Total Assets plus (ii) so
long as no Credit Default has occurred and is continuing or would result
therefrom, the Available Amount at such time in the aggregate for all such
investments made or committed to be made from and after the Effective Date plus
an amount equal to any returns of capital or sale proceeds actually received in
cash in respect of any such Investments (which amount shall not exceed the
amount of such Investment valued at cost at the time such investment was made);


v.Investments consisting of (i) extensions of trade credit and accommodation
guarantees in the ordinary course of business and (ii) loans and advances to
customers; provided that the aggregate principal amount of such loans and



--------------------------------------------------------------------------------



advances outstanding under this clause (ii) at any time shall not exceed
€10,000,000;


w.Investments on or prior to the Effective Date in connection with the
Transactions (or, if after the Effective Date, as reflected in the Tax Steps
Plan);


x.Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers in the
ordinary course of business;


y.Investments (A) for utilities, security deposits, leases and similar prepaid
expenses incurred in the ordinary course of business and (B) in the form of
trade accounts created, or prepaid expenses accrued, in the ordinary course of
business;


z.non-cash Investments in connection with tax planning and reorganization
activities;


aa.customary Investments in connection with Permitted Receivables Facilities;


bb.Investments in joint ventures and Unrestricted Subsidiaries; provided that at
the time of any such Investment on a Pro Forma Basis, the aggregate amount at
any time outstanding of all such Investments made in reliance on this clause
(bb) shall not exceed the greater of €25,000,000 and 1.50% of Consolidated Total
Assets;


cc.Investments in the form of loans or advances made to distributors and
suppliers in the ordinary course of business; and


dd.to the extent they constitute Investments, guaranties in the ordinary course
of business of the obligations of suppliers, customers, franchisees, lessors and
licensees of any Borrower and any Restricted Subsidiary;


provided, that during the Relief Period, neither Payor, nor any Borrower nor any
Payor Group Restricted Subsidiary shall make Investments under this Section 3.04
in any joint venture or Payor Group Unrestricted Subsidiary in an aggregate
amount exceeding €10,000,000.


For purposes of this Section 3.04, if any Investment (or a portion thereof)
would be permitted pursuant to one or more of the provisions described above
and/or one or more of the exceptions contained in this Section 3.04 (other than
ratio-based baskets, if any), Payor, the Borrowers and the Payor Group
Restricted Subsidiaries may divide and classify such Investment (or a portion
thereof) in any manner that complies with this covenant and may later divide and
reclassify any such Investment so long as the Investment (as so divided and/or
reclassified) would be permitted to be made in reliance on the applicable
exception as of the date of such reclassification.


SECTION 3.05. Asset Sales. Neither Payor nor any Borrower will, nor will they
permit any Payor Group Restricted Subsidiary to, sell, transfer, lease or
otherwise dispose of any asset (other than assets sold, transferred, leased or
otherwise disposed of in a single transaction or a series of related
transactions with a fair market value of €20,000,000 or less), including any
Equity Interest owned by it, nor will Payor or any Borrower permit any Payor
Group Restricted Subsidiary to issue any additional Equity Interest in such
Payor Group Restricted Subsidiary (other than issuing directors’ qualifying
shares and other than issuing Equity Interests to Payor, a Borrower or another
Payor Group Restricted Subsidiary), except:





--------------------------------------------------------------------------------



a.sales, transfers, leases and other dispositions of (i) inventory, (ii) used,
obsolete, damaged, worn out or surplus equipment, (iii) property no longer used
or useful in the conduct of the business of Payor, the applicable Borrower and
the Payor Group Restricted Subsidiaries (including intellectual property), (iv)
immaterial assets and (v) cash and Permitted Investments, in each case in the
ordinary course of business;


b.sales, transfers, leases and other dispositions to Payor, a Borrower or a
Restricted Subsidiary; provided that any such sales, transfers, leases or other
dispositions involving a Restricted Subsidiary that is not a Loan Party shall,
to the extent applicable, be made in compliance with Section 3.04 and Section
3.09;


c.sales, transfers and other dispositions or forgiveness of accounts receivable
in connection with the compromise, settlement or collection thereof not as part
of any accounts receivables financing transaction (including sales to factors or
other third parties);


d.(i) sales, transfers, leases and other dispositions of assets to the extent
that such assets constitute an investment permitted by clause (j), (l) or (n) of
Section 3.04 or another asset received as consideration for the disposition of
any asset permitted by this Section (in each case, other than Equity Interests
in a Payor Group Restricted Subsidiary, unless all Equity Interests in such
Payor Group Restricted Subsidiary (other than directors’ qualifying shares) are
sold) and (ii) sales, transfers, and other dispositions of the Equity Interests
of a Payor Group Restricted Subsidiary by Payor, a Borrower or a Payor Group
Restricted Subsidiary to the extent such sale, transfer or other disposition
would be permissible as an Investment in a Restricted Subsidiary permitted by
Section 3.04(e) or Section 3.04(u);


e.leases or subleases entered into in the ordinary course of business, to the
extent that they do not materially interfere with the business of Payor, any
Borrower or any Payor Group Restricted Subsidiary;


f.non-exclusive licenses or sublicenses of IP Rights granted in the ordinary
course of business or other licenses or sublicenses of IP Rights granted in the
ordinary course of business that do not materially interfere with the business
of Payor, any Borrower or any Payor Group Restricted Subsidiary;


g.dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, and transfers of property arising from foreclosure or similar action with
regard to, any asset of Payor, any Borrower or any Payor Group Restricted
Subsidiary;


h.dispositions of assets to the extent that (i) such assets are exchanged for
credit against the purchase price of similar replacement assets or (ii) the
proceeds of such disposition are promptly applied to the purchase price of such
replacement assets;


i.dispositions permitted by Section 3.08;


j.dispositions set forth on Schedule 6.05 of the Current Credit Agreement (as in
effect on the First Amendment Effective Date);


k.sales, transfers, leases and other dispositions of assets that are not
permitted by any other clause of this Section; provided that (i) the aggregate
fair value of all assets sold, transferred, leased or otherwise disposed of in
reliance upon this



--------------------------------------------------------------------------------



Section 3.04(k) shall not exceed (A) in any fiscal year, 15% of Consolidated
Total Assets as of the fiscal year most recently ended prior to such sale,
transfer, lease or other disposition and (B) 40% of Consolidated Total Assets as
of the fiscal year most recently ended prior to such sale, transfer, lease or
other disposition and (ii) no Default or Event of Default has occurred and is
continuing or would result therefrom;


l.sales, transfers or other dispositions of (i) accounts receivable or (ii)
promissory notes in the ordinary course of business within the People’s Republic
of China, in each case of clauses (i) and (ii), in connection with Permitted
Receivables Facilities;


m.[reserved];


n.sales, transfers or other dispositions of any assets (including Equity
Interests) (A) acquired in connection with any acquisition or other investment
permitted under Section 3.04, which assets are not used or useful to the core or
principal business of the Swiss Borrower and the Payor Group Restricted
Subsidiaries and/or (B) made to obtain the approval of any applicable antitrust
authority in connection with an acquisition permitted under Section 3.04; and


o.sales, transfers or other dispositions of Investments in joint ventures to the
extent required by, or made pursuant to customary buy/sell arrangements between,
the joint venture parties set forth in joint venture arrangements and similar
binding arrangements;


provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by Sections 3.05(a)(iii), (a)(iv) and (b))
for a purchase price in excess of €25,000,000 shall be made for fair value (as
determined in good faith by the Swiss Borrower), and at least 75% of the
consideration from all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clauses (b), (d), (g) or (h)) since the
Effective Date, on a cumulative basis, is in the form of cash or Permitted
Investments; provided further that (i) any consideration in the form of
Permitted Investments that are disposed of for cash consideration within 30
Business Days after such sale, transfer or other disposition shall be deemed to
be cash consideration in an amount equal to the amount of such cash
consideration for purposes of this proviso, (ii) any liabilities (as shown on
Payor, such Borrower’s or such Payor Group Restricted Subsidiary’s most recent
balance sheet provided hereunder or in the footnotes thereto) of Payor, such
Borrower or such Payor Group Restricted Subsidiary, other than liabilities that
are by their terms subordinated to the payment in cash of the Obligations, that
are assumed by the transferee with respect to the applicable sale, transfer,
lease or other disposition and for which Payor, the Borrowers and all the
Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing shall be deemed to be cash consideration in an amount equal
to the liabilities so assumed and (iii) any Designated Non-Cash Consideration
received by Payor, such Borrower or such Subsidiary in respect of such sale,
transfer, lease or other disposition having an aggregate fair market value,
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (iii) that is at that time outstanding, not in excess of
€45,000,000 at the time of the receipt of such Designated Non-Cash
Consideration, with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value, shall be deemed to be cash consideration.





--------------------------------------------------------------------------------



SECTION 3.06. Sale and Leaseback Transactions. Neither Payor nor any Borrower
will, nor will they permit any Payor Group Restricted Subsidiary to, enter into
any arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property sold or transferred, except for any such sale of any fixed or capital
assets by Payor, any Borrower or any Payor Group Restricted Subsidiary that is
made for cash consideration in an amount not less than the fair value of such
fixed or capital asset and is consummated within 270 days after Payor, such
Borrower or such Payor Group Restricted Subsidiary acquires or completes the
construction of such fixed or capital asset; provided that, if such sale and
leaseback results in a Capital Lease Obligation, such Capital Lease Obligation
is permitted by Section 3.01(a)(vi) and any Lien made the subject of such
Capital Lease Obligation is permitted by Section 3.02(a)(v).


SECTION 3.07. Hedging Agreements. Neither Payor nor any Borrower shall, nor
shall they permit any Payor Group Restricted Subsidiary to, enter into any
Hedging Agreement other than Hedging Agreements (including any Back to Back
Arrangements) entered into in the ordinary course of business and not for
speculative purposes.


SECTION 3.08. Restricted Payments; Certain Payments of Junior Indebtedness. (a)
Neither Payor nor any Borrower will, nor will they permit any Restricted
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except that:


i.Payor and/or any Payor Group Restricted Subsidiary may make the Effective Date
Repayment and the Post-Effective Date Repayment;


ii.any Borrower and any Payor Group Restricted Subsidiary may declare and pay
dividends or make other distributions with respect to its Equity Interests, or
make other Restricted Payments in respect of its Equity Interests, in each case
ratably to the holders of such Equity Interests;


iii.Payor may make payments pursuant to and as required under this Agreement;


iv.Payor may declare and pay dividends with respect to its Equity Interests
payable solely in shares of Equity Interests permitted hereunder;


v.Payor may make Restricted Payments, not exceeding the greater of (A)
€25,000,000 and (B) 1.50% of Consolidated Total Assets (with unused amounts
being carried over to the succeeding fiscal years, subject to an aggregate cap
of up to €50,000,000 in any fiscal year under this clause (v)) during any fiscal
year, pursuant to and in accordance with stock option plans or other benefit
plans approved by Holdings’s board of directors for directors, officers,
consultants or employees of Holdings, the Borrowers and the Restricted
Subsidiaries;


vi.[reserved];


vii.[reserved];


viii.[reserved];


ix.[reserved];


x.[reserved];


xi.Payor’s Subsidiaries may pay dividends to Payor concurrently with Payor’s
payment of dividends pursuant to Section 3.08(a)(xii);





--------------------------------------------------------------------------------



xii.Payor may declare and make Restricted Payments in an aggregate amount not to
exceed, at the time such Restricted Payments are made and after giving effect
thereto, the sum of (A) €85,000,000 plus (B) the Available Amount at such time;
provided that Payor may only make Restricted Payments under this clause (xii) if
(w) no Event of Default has occurred and is continuing (or would result
therefrom), (x) after giving effect thereto on a Pro Forma Basis, Payor would be
in compliance with Section 3.12 and Section 3.13 for the most recently ended
period of four consecutive fiscal quarters of Holdings as they would apply
without giving effect to the Relief Period, (y) there is no outstanding payment
obligation under this Agreement unless such Restricted Payment under this clause
(xii) will be applied to satisfy all or a portion of such outstanding payment
obligation and (z) €42,500,000 of such Restricted Payments made under clause (A)
of this Section 3.08 are used only for payments of Accrued Amounts;


xiii.for any taxable period for which (A) Payor, any Borrower and/or any
Subsidiaries of Payor are members of a consolidated, combined or similar income
tax group for U.S. federal and/or applicable state, local or non-U.S. income or
corporation Tax purposes of which a direct or indirect parent of Payor is the
common parent (a “Tax Group”) or (B) the assets, income, profits or operations
of Payor and/or any of its Subsidiaries are otherwise reflected on any tax
return of any direct or indirect parent of Payor (a “Tax Inclusion”), Restricted
Payments may be made in an amount not in excess of (A) in the case of a Tax
Group, the U.S. federal, state, local or non-U.S. income Taxes that Payor, the
applicable Borrower and/or applicable Subsidiaries of Payor would have paid had
Payor, such Borrower and/or such Subsidiaries of Payor been a stand-alone
taxpayer (or a stand-alone group) or (B) in the case of a Tax Inclusion, the
portion of any Taxes on any such tax return for such taxable period that is
attributable to the assets, income, profits or operations of Payor, the
applicable Borrower and/or Payor’s applicable Subsidiaries, net of any credits
for any foreign Taxes allocable to such Tax Inclusion, calculated as if such
parent had claimed such credits to the full extent permissible; provided that
Restricted Payments in respect of a Payor Group Unrestricted Subsidiary shall be
permitted only to the extent that cash distributions were made by such Payor
Group Unrestricted Subsidiary to Payor, such Borrower or any of Payor’s
Subsidiaries for such purpose;


xiv.(i) any non-cash repurchases or withholdings of Equity Interests in
connection with the exercise of stock options, warrants or similar rights if
such Equity Interests represent a portion of the exercise of, or withholding
obligations with respect to, such options, warrants or similar rights (for the
avoidance of doubt, it being understood that any required withholding or similar
tax related thereto may be paid by Payor, any Borrower or any Payor Group
Restricted Subsidiary in cash), and (ii) loans or advances to officers,
directors and employees of Holdings, any Borrower or any Restricted Subsidiary
in connection with such Person’s purchase of Equity Interests of Holdings,
provided that no cash is actually advanced pursuant to this clause (ii) other
than to pay taxes due in connection with such purchase, unless immediately
repaid; and


xv.Payor may make payments pursuant to and required under the Tax Matters
Agreement.


(b) Neither Payor nor any Borrower will, nor will they permit any Payor Group
Restricted Subsidiary to, prepay, redeem, purchase or otherwise satisfy (x)
during the Relief Period, the Senior Subordinated Notes and any Indebtedness
that is subordinated in right of payment to the Obligations or (y) at any other
time, any Indebtedness that is subordinated in right of payment to the
Obligations (excluding, for the avoidance of doubt, the Senior Subordinated
Notes and any subordinated obligations owed to Payor or any Payor Group
Restricted Subsidiary):


i.payments of Indebtedness under the Credit Agreement or any other Loan
Document;


ii.regularly scheduled interest and principal payments as and when due in
respect of any such Indebtedness, other than payments in respect of such
Indebtedness prohibited by the subordination provisions thereof;





--------------------------------------------------------------------------------



iii.refinancings of Indebtedness with the proceeds of other Indebtedness
permitted under Section 3.01;


iv.payments other than during the Relief Period (during which no such payment
shall be made under this clause (iv)) of or in respect of Indebtedness in an
amount equal to, at the time such payments are made and after giving effect
thereto, (A) the greater of (x) €65,000,000 and (y) 3.50% of Consolidated Total
Assets plus (B) the Available Amount at such time; provided that the Borrowers
may only use the Available Amount under this clause (iv) if (x) no Credit
Default shall have occurred and be continuing (or would result therefrom) and
(y) after giving effect thereto on a Pro Forma Basis, the Borrowers would be in
compliance with Section 3.12 and Section 3.13 for the most recently ended period
of four consecutive fiscal quarters of Holdings as they would apply without
giving effect to the Relief Period; and


v.prepayments of subordinated obligations owed to the Borrowers or any Payor
Group Restricted Subsidiary or any Refinancing Indebtedness with the proceeds of
other subordinated Indebtedness.


For purposes of this Section 3.08, if any Restricted Payment (or a portion
thereof) would be permitted pursuant to one or more provisions described above
and/or one or more of the exceptions contained in this Section 3.08, Payor, the
Borrowers and the Payor Group Restricted Subsidiaries may divide and classify
such Restricted Payment (or a portion thereof) in any manner that complies with
this covenant and may later divide and reclassify (other than with respect to
ratio-based baskets, if any) any such Restricted Payment so long as the
Restricted Payment (as so divided and/or reclassified) would be permitted to be
made in reliance on the applicable exception as of the date of such
reclassification.


SECTION 3.09. Transactions with Affiliates. Neither Payor nor any Borrower will,
nor will they permit any Payor Group Restricted Subsidiary to, sell, lease or
otherwise transfer any assets to, or purchase, lease or otherwise acquire any
assets from, or otherwise engage in any other transactions involving aggregate
consideration in excess of €25,000,000 with, any of its Affiliates, except (i)
transactions that are at prices and on terms and conditions not less favorable
to Payor, such Borrower or such Payor Group Restricted Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, (ii)
transactions between or among the Loan Parties not involving any other
Affiliate, (iii) advances, equity issuances, repurchases, retirements or other
acquisitions or retirements of Equity Interests and other Restricted Payments
permitted under Section 3.08 and investments, loans and advances to Restricted
Subsidiaries permitted under Section 3.04 and any other transaction involving
Payor, the Borrowers and Restricted Subsidiaries permitted under Section 3.03 to
the extent such transaction is between Payor, a Borrower and one or more
Restricted Subsidiaries or between two or more Restricted Subsidiaries and
Section 3.05 (to the extent such transaction is not required to be for fair
value thereunder), (iv) the payment of reasonable fees to directors of Holdings,
any Borrower or any Restricted Subsidiary who are not employees of Holdings, any
Borrower or any Restricted Subsidiary, and compensation and employee benefit
arrangements paid to, and indemnities provided for the benefit of, directors,
officers, consultants or employees of Holdings, the Borrowers or the Restricted
Subsidiaries in the ordinary course of business, (v) any issuances of securities
or other payments, awards or grants in cash, securities or otherwise pursuant
to, or the funding of, employment agreements, stock options and stock ownership
plans approved by the Swiss Borrower’s board of directors; (vi) employment and
severance arrangements entered into in the ordinary course of business between
Holdings, any Borrower or any Restricted Subsidiary and any employee thereof and
approved by the Swiss Borrower’s board of directors; and (vii) payments made to
other Restricted Subsidiaries arising from or in connection with any customary
tax consolidation and grouping arrangements.


SECTION 3.10. Restrictive Agreements. Neither Payor nor any Borrower will, nor
will they permit any Payor Group Restricted Subsidiary to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of any Payor Group Restricted Subsidiary to pay dividends or other
distributions with respect to any of its Equity Interests, to make or repay
loans or advances to any Borrower or any Restricted Subsidiary, to guarantee
Indebtedness of any Borrower or any Restricted Subsidiary, to transfer any of
its



--------------------------------------------------------------------------------



properties or assets to any Borrower or any Restricted Subsidiary; provided that
(i) the foregoing shall not apply to (A) restrictions and conditions imposed by
law, this Agreement, any Spin-Off Document, the Current Credit Agreement, any
other Loan Document, any Incremental Facility Amendment, any Refinancing
Facility Agreement, any document governing any Refinancing Term Loan
Indebtedness or Refinancing Indebtedness or any document governing Alternative
Incremental Facility Debt, (B) restrictions and conditions imposed by the Senior
Subordinated Notes Documents as in effect on the Effective Date or any agreement
or document evidencing Refinancing Term Loan Indebtedness in respect of the
Senior Subordinated Notes Documents permitted under clause (ii) of Section
3.01(a), (C) in the case of any Payor Group Restricted Subsidiary that is not a
wholly owned Payor Group Restricted Subsidiary, restrictions and conditions
imposed by its organizational documents or any related joint venture or similar
agreements; provided that such restrictions and conditions apply only to such
Payor Group Restricted Subsidiary and to the Equity Interests of such Payor
Group Restricted Subsidiary, (D) customary restrictions and conditions contained
in agreements relating to the sale of a Payor Group Restricted Subsidiary or any
assets of Payor, any Borrower or any Payor Group Restricted Subsidiary, in each
case pending such sale; provided that such restrictions and conditions apply
only to such Payor Group Restricted Subsidiary or the assets that are to be sold
and, in each case, such sale is permitted hereunder, (E) restrictions and
conditions existing on the Effective Date and identified on Schedule 6.10 to the
Current Credit Agreement (as in effect on the First Amendment Effective Date)
(and any extension or renewal of, or any amendment, modification or replacement
of the documents set forth on such schedule that do not expand the scope of, any
such restriction or condition in any material respect), (F) restrictions and
conditions imposed by any agreement relating to Indebtedness of any Payor Group
Restricted Subsidiary in existence at the time such Payor Group Restricted
Subsidiary became a Payor Group Restricted Subsidiary and otherwise permitted by
clause (vii) of Section 3.01(a) or to any restrictions in any Indebtedness of a
non-Loan Party Restricted Subsidiary permitted by clause (viii) of Section
3.01(a), in each case if such restrictions and conditions apply only to such
Payor Group Restricted Subsidiary and its subsidiaries, (G) restrictions and
conditions imposed by this Agreement or the Guarantee, (H) customary
prohibitions, restrictions and conditions contained in agreements relating to a
Permitted Receivables Facility, (I) any encumbrance or restriction under
documentation governing other Indebtedness of Holdings, any Borrower and any
Payor Group Restricted Subsidiaries permitted to be incurred pursuant to Section
3.01, provided that such encumbrances or restrictions will not materially impair
Payor’s ability to make payments pursuant to this Agreement or any Borrower’s
ability to make principal and interest payments pursuant to the Credit
Agreement, (J) customary provisions in leases, licenses, sublicenses and other
contracts (including non-exclusive licenses and sublicenses of intellectual
property) restricting the assignment thereof, (K) restrictions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement to the
extent such restriction applies only to the property securing such Indebtedness,
(L) restrictions on cash (or Permitted Investments) or other deposits imposed by
agreements entered into in the ordinary course of business (or other
restrictions on cash or deposits constituting Permitted Encumbrances); (M)
customary restrictions contained in leases, subleases, licenses, sublicenses or
asset sale agreements otherwise permitted hereby so long as such restrictions
relate only to the assets subject thereto, (N) customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of Payor,
any Borrower or any Payor Group Restricted Subsidiary and (O) customary net
worth provisions contained in real property leases entered into by Subsidiaries,
so long as Payor has determined in good faith that such net worth provisions
would not reasonably be expected to impair the ability of Payor and its
Subsidiaries to meet their ongoing obligations; and (ii) clause (a) of the
foregoing shall not apply to (A) restrictions and conditions imposed by any
agreement relating to secured Indebtedness permitted by Section 3.01(a)(vi) if
such restrictions and conditions apply only to the assets securing such
Indebtedness and (B) customary provisions in leases and other agreements
restricting the assignment thereof.


SECTION 3.11. Amendment of Material Documents, Etc.


a.Payor will not, nor will Payor permit any of the Payor Group Restricted
Subsidiaries to, amend, modify or waive its certificate of incorporation, bylaws
or other organizational documents, in each case if the effect of such amendment,
modification or waiver would be materially adverse to Payee without the consent
of Payee.





--------------------------------------------------------------------------------



SECTION 3.12. Consolidated Interest Coverage Ratio. For all periods other than
periods during the Relief Period, Payor will not, and will cause its
Subsidiaries not to, permit the Consolidated Interest Coverage Ratio as of the
end of any fiscal quarter of Holdings, in each case for any period of four
consecutive fiscal quarters of Holdings ending on the last day of such fiscal
quarter, to be less than 2.75 to 1.00, provided that if at any time during the
Relief Period, a Covenant Relief Termination Event occurs, then the terms set
out in this Section 3.12 shall apply in respect of the most recently ended
period of four consecutive fiscal quarters of Holdings prior to the date on
which such Covenant Relief Termination Event occurs and in respect of subsequent
fiscal quarters as they would apply without giving effect to the Relief Period.


SECTION 3.13. Consolidated Total Leverage Ratio. For all periods other than
periods during the Relief Period, Payor will not, and will cause its
Subsidiaries not to, permit the Consolidated Total Leverage Ratio for any period
of four consecutive fiscal quarters of Holdings ending on or about any date
during any period set forth below, to exceed the ratio set forth below opposite
such period:



Fiscal Quarter EndingConsolidated Total Leverage RatioSeptember 30, 20184.25 to
1.00December 31, 20184.25 to 1.00March 31, 2019 4.25 to 1.00June 30, 20194.25 to
1.00September 30, 2019 4.00 to 1.00December 31, 20194.00 to 1.00March 31, 2020
4.00 to 1.00June 30, 20204.00 to 1.00September 30, 2020 3.75 to 1.00December 31,
20203.75 to 1.00March 31, 2021 3.75 to 1.00June 30, 2021 3.75 to 1.00September
30, 2021 and thereafter3.50 to 1.00





provided that if at any time during the Relief Period, a Covenant Relief
Termination Event occurs, then the terms set out in this Section 3.13 shall
apply in respect of the most recently ended period of four consecutive fiscal
quarters of Holdings prior to the date on which such Covenant Relief Termination
Event occurs and in respect of subsequent fiscal quarters as they would apply
without giving effect to the Relief Period.


SECTION 3.14. Changes in Fiscal Periods. If Holdings changes its fiscal year,
Payor and Payee will make any adjustments to this Agreement that are necessary
to reflect such change in fiscal year.


SECTION 3.15. [Reserved].


SECTION 3.16. Limitation on Activities. Notwithstanding anything contained in
this Agreement:


a.Neither Payor nor any other Intermediate Holdco shall own or acquire any
assets or property or engage in any business activity, other than (i) the
ownership of Equity Interests in accordance with paragraph (b) below, (ii)
participating in tax, accounting and other administrative matters as a



--------------------------------------------------------------------------------



member of the consolidated group of Holdings and its Subsidiaries, (iii)
activities directly relating to the offering, sale, issuance, incurrence and
servicing, purchase, redemption, amendment, exchange, refinancing or retirement
of the Obligations, the Senior Subordinated Notes or the Proceeds Loans, (iv)
activities undertaken with the purpose of fulfilling any of its other
obligations under this Agreement, the Guarantee, the Loan Documents, the Senior
Unsecured Notes Documents or the Proceeds Loans Documents, the Hedging
Agreements and the Spin-Off Documents, in each case to which it is a party, (v)
activities directly related or reasonably incidental to the establishment and/or
maintenance of its corporate existence, including the ability to incur fees,
costs and expenses relating to such establishment and maintenance and the
acquisition, holding or disposition of assets permitted to be held by it under
this Agreement or its function as a holding company, (vi) the receipt of any
Restricted Payments to the extent permitted by Section 3.08 and the making of
Restricted Payments to the extent permitted by Section 3.08, (vii) incurring
fees, costs and expenses relating to overhead and general operating including
professional fees for legal, tax and accounting issues and paying taxes, (viii)
providing indemnification to officers and members of the board of directors (or
similar governing body), (ix) activities incidental to the consummation of the
Transactions, (x) the creation, incurrence, assumption or existence of any
Indebtedness or other liabilities in accordance with paragraph (b) below, and
(xi) activities reasonably incidental to the businesses or activities described
in clauses (i) through (x) of this paragraph;


b.(i) Payor and each of the following Intermediate Holdco may only own the
following Equity Interests: (A) in the case of Payor, Equity Interests of any
Intermediate Holdco (other than, for the avoidance of doubt, Luxco 2 or the Lux
Borrower), (B) in the case of U.S. HoldCo 1, Equity Interests of any Subsidiary,
(B) in the case of LuxCo 1, Equity Interests of LuxCo 2, (C) in the case of
LuxCo 2, Equity Interests of the Lux Borrower and (D) in the case of Payor,
Equity Interests of any Subsidiary, (ii) the only Indebtedness pursuant to which
Payor or an Intermediate Holdco may be a creditor must be permitted under the
Current Credit Agreement, this Agreement and subordinated to the Obligations and
(iii) neither Payor nor any other Intermediate Holdco shall grant any Liens over
any of its assets other than to secure the Obligations or to facilitate the
making of the Proceeds Loans or to secure Intra-Group Indebtedness; and


c.(i) Payor shall not merge, consolidate, amalgamate or otherwise combine with
or into another Person unless otherwise permitted under Section 3.03 and Section
4.7 of this Agreement; (ii) neither any Lux Intermediate HoldCo nor U.S. HoldCo
1 shall merge, consolidate, amalgamate or otherwise combine with or into another
Person; (iii) no Non-Lux Intermediate Holdco (other than U.S. HoldCo 1) shall
merge, consolidate, amalgamate or otherwise combine with or into another Person
unless the surviving or continuing Person at the time of such merger,
consolidation, amalgamation or combination with an Intermediate Holdco (other
than U.S. HoldCo 1) is organized under the laws of the same jurisdiction of such
Intermediate Holdco (or if such Intermediate Holdco is a U.S. Subsidiary, the
laws of the United States of America, any State thereof or the District of
Columbia), and (iv) no Intermediate Holdco shall sell, convey, assign, transfer,
lease or otherwise dispose of all or substantially all of its properties or
assets to any Person or group of Persons except to another Intermediate Holdco
with whom it would have merged into pursuant to the foregoing clauses of this
Section 3.16(c).


SECTION 3.17. Intragroup Transactions. In any Fiscal Quarter (as defined in this
Agreement), unless and until all amounts due in such Fiscal Quarter in respect
of Quarterly Payments (as defined in this Agreement), 4Q Payments (as defined in
this Agreement), Cash True-Up Payments (as defined in this Agreement) and
Accrued Amounts (as defined in this Agreement) have been paid in full, other
than in the Ordinary Course of Business or transactions with a maximum aggregate
consideration not to exceed €5,000,000, neither Payor nor its subsidiaries (the
“US HoldCo Group”) shall assume or enter into any intercompany transactions
resulting directly or indirectly in the payment of any amount by a member of the
U.S. HoldCo Group to any of Holdings or its Subsidiaries that are not part of
the U.S. HoldCo Group; provided that this Section 3.17 shall not prohibit the
making of Restricted Payments permitted pursuant to Section 3.08.





--------------------------------------------------------------------------------



SECTION 3.18. IFRS Equity Amount. The Lux Borrower shall not permit, as of the
end of each fiscal year, the aggregate amount directly or indirectly on-lent by
the Lux Borrower (for any of its direct or indirect Subsidiaries (other than any
Swiss Entity)) to the Swiss Borrower (and its direct or indirect Subsidiaries,
where such direct or indirect Subsidiaries are organized under the laws of
Switzerland or, if different, are considered to be tax resident in Switzerland
for Swiss Withholding Tax purposes (“Verrechnungssteuer”)) (collectively, the
“Swiss Entities” and individually, a “Swiss Entity”) (including the TLB Proceeds
Loan) and outstanding at such fiscal year-end to exceed the IFRS Equity Amount
at such fiscal year-end, it being understood and agreed that such on-lending
during the year may exceed such IFRS Equity Amount so long as such practice does
not violate the abuse of law principle according to the practice of the Swiss
Federal Tax Administration.


SECTION 3.19.  Liquidity. (a) For so long as the Relief Period is in effect,
Payor will not permit Liquidity of the Restricted Group as of the last day of
any fiscal month, commencing with the fiscal month ending June 30, 2020, to be
less than (i) on or prior to March 31, 2021, $125,000,000 and (ii) thereafter,
$200,000,000.


(b) For all periods during the Relief Period, Payor will not permit the
Consolidated Net Secured Leverage Ratio for any period of four consecutive
fiscal quarters of Holdings ending on or about any date during any period set
forth below, to exceed the ratio set forth below opposite such period:


Fiscal Quarter Ending
Consolidated Net Secured Leverage Ratio
June 30, 2020
5.75 to 1.00
September 30, 2020
9.25 to 1.00
December 31, 2020
10.75 to 1.00
March 31, 2021
11.75 to 1.00
June 30, 2021
6.50 to 1.00
September 30, 2021
4.50 to 1.00
December 31, 2021
4.25 to 1.00
March 31, 2022
3.75 to 1.00
June 30, 2022
3.50 to 1.00



(c) For so long as the Relief Period is in effect, commencing with the fiscal
month ending June 30, 2020, Payor will not permit the average amount of
Available Unrestricted Cash of the Restricted Group based on the balance for
each of the last five Business Days of any fiscal month to exceed $165,000,000.


Notwithstanding anything to the contrary set forth in this Agreement, the
Current Credit Agreement or any other Loan Document, no provision of this
Agreement, the Current Credit Agreement or any other Loan Document shall prevent
or restrict the consummation of any of the Transactions, nor shall the
Transactions give rise to any Default, or constitute the utilization of any
basket, under this Agreement (including this Article III) or any other Loan
Document).







--------------------------------------------------------------------------------







SCHEDULE 1.01
AGREED INDEMNITY GUARANTY PRINCIPLES


1. GENERAL PRINCIPLES


1.1 The guarantee to be provided by any Payor Group Loan Party not organized in
a U.S. jurisdiction or over assets located outside of a U.S. jurisdiction will
be given in accordance with certain principles (these “Agreed Indemnity Guaranty
Principles”) set forth in this schedule. This schedule addresses the manner in
which these Agreed Indemnity Guaranty Principles will impact on the guaranties
required to be given in relation to the Agreement.


1.2 These Agreed Indemnity Guaranty Principles embody recognition by all parties
to the Agreement that there may be certain legal and practical difficulties in
obtaining effective guaranties from the Payor Group in jurisdictions in which
they are organized or conduct business. In particular:


a.general applicable law and statutory limitations, regulatory restrictions,
financial assistance, capital maintenance, corporate benefit, financial
assistance, fraudulent preference, equitable subordination, “transfer pricing”,
“thin capitalization”, “earnings stripping”, “controlled foreign corporation”
and other corporate law or tax restrictions or costs, retention of title claims,
“capital maintenance” and “liquidity impairment” laws or regulations (or
analogous restrictions), exchange control restrictions and similar principles
may limit or delay the ability of a member of the Payor Group to provide a
guaranty or may require that the guaranty be limited by an amount or otherwise,
and if so, the guaranty will be limited or delayed accordingly;


b.the maximum guarantied amount may be limited as agreed by the Payee and the
applicable members of the Payor Group in order to minimize stamp duty,
notarization, registration or other applicable fees, Taxes and duties on any
member of the Payor Group, taking into account the amount of such limit as
compared to the fees, Taxes or duties saved;


c.[Reserved];


d.members of the Payor Group will not be required to give guaranties if it is
not within the legal capacity of the relevant members of the Payor Group or if
the same would, as reasonably determined by the relevant members of the Payor
Group, conflict with the fiduciary or statutory duties of the directors (or
other officers) of the relevant member of the Payor Group or contravene any
legal prohibition or regulatory condition, as reasonably determined by the
relevant members of the Payor Group, to result in (or in a material risk of)
civil or criminal liability on the part of any director (or other officer) of
any member of the Payor Group; provided, in each case, however, that the
relevant member of the Payor Group shall use commercially reasonable efforts
lawfully available to it to overcome any such obstacle;


e.[Reserved];


f.[Reserved];





--------------------------------------------------------------------------------



g.no guaranty shall be given to the extent that it would result in material
incremental costs that are disproportionate to the benefit obtained by the
beneficiaries of that guaranty;


h.[Reserved];


i.certain supervisory board, works council or another external body’s consent or
advice may be required to enable a member of the Payor Group to provide a
guaranty; such guaranty shall not be provided until such consent or advice has
been received provided that commercially reasonable efforts have been used by
the relevant member of the Payor Group to obtain the relevant consent or advice
to the extent reasonably practicable and permissible by law, regulation and
custom; and


j.the giving of a guaranty will not be required if:


i.it would have a material adverse effect on the ability of the relevant Payor
Group Loan Party to conduct its operations and business in the ordinary course
as otherwise permitted by the Guarantee and this Agreement; or
ii.it would have a material adverse effect on the tax arrangements of the Payor
Group or any member of the Payor Group; provided, in each case, that the
relevant member of the Payor Group shall use commercially reasonable efforts to
overcome any such obstacle; or
iii.the guarantor is an investment company under the Investment Company Act of
1940 (or would be such an investment company if it were to provide or maintain a
guaranty).


1.3 These Agreed Indemnity Guaranty Principles as expressed herein (other than
the obligations set forth in Section 3.1 herein) shall not be treated as
covenants of any Payor Group Loan Party and shall not impose any obligations on
the Payor Group Loan Parties unless and until such time as any such principle is
incorporated into an executed guaranty document.


1.4 For the avoidance of doubt, in these Agreed Indemnity Guaranty Principles,
“cost” includes, but is not limited to, income tax cost, registration taxes
payable on the execution of the guaranty, stamp duties, out of pocket expenses,
adverse effects on interest deductibility, notarial costs and other fees and
expenses directly incurred in connection with the guaranty by the relevant Payor
Group Loan Party.


2. [RESERVED]


3. GUARANTIES


3.1 Subject to payment of all registration fees and documentary Taxes, and
subject to these Agreed Indemnity Guaranty Principles, Payee shall receive the
benefit of an upstream, cross-stream and downstream guarantee from the Payor
Group Loan Parties organized in a Material Jurisdiction granted to secure all
obligations under this Agreement in accordance with the Indemnity Guarantee
Requirement.

